EXHIBIT 10.17

  *   Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

LOAN APPLICATION AND COMMITMENT AGREEMENT
July 20, 2009
Teachers Insurance and Annuity
   Association of America (the “Lender”)
730 Third Avenue
New York, NY 10017

Re:    TIAA Authorization #AAA-6906
Investment ID. #0006732
Property Name: Dallas Portfolio
Property Addresses: (various);
Dallas County and Collins County,
Texas

Ladies and Gentlemen:
     The undersigned Healthcare Realty Trust Incorporated (the “Applicant”) ,
with an address at 3310 West End Avenue, Suite 700, Nashville, Tennessee 37203,
applies for a loan (the “Loan”) upon the terms and subject to the provisions set
forth in this Loan Application and Commitment Agreement (the “Agreement”), on
behalf of a to-be-formed, special-purpose limited liability company (the
“Borrower”):
1. LOAN TERMS:
     (a) Loan Amount: $96,000,000 *
 

*   In the event that the property known as Baylor-Plano Pavilion I is not
included as part of the collateral, the Loan Amount will be $78,500,000.

     (b) Interest Rate:
     (i) 7.25% per annum (the “Fixed Interest Rate”) for the Initial Term
(defined herein); and
     (ii) 400 basis points (i.e., hundredths of 1% per annum) over the one-month
LIBOR rate (the “Floating Interest Rate”), but with a floor rate of 7.25% for
any Extension Term (defined herein).
     (c) Initial Term: 7 years from the first day of the first calendar month
following Closing (defined herein).
     (d) Extension Terms: Borrower shall have the option to extend the Initial
Term for two, one-year floating rate Extension Terms in accordance with the
provisions contained in Exhibit H-1. For purposes of this Agreement, the “Term”
shall mean the Initial Term as it may be extended for one or both of the
Extension Terms.
     (e) Repayment Terms: Monthly installments of principal and fixed interest
calculated on a 30-year amortization schedule. The Fixed Interest Rate shall be
calculated on a 30-day month/360-day year, except that payments for the first
and last months of the Term, if such payments pertain to

 



--------------------------------------------------------------------------------



 



partial months, shall be based upon the actual number of days in such months
that the Loan is outstanding and a 365-day or 366-day year, as applicable. The
entire outstanding principal balance plus all accrued interest and any other
sums due under the Loan Documents (defined herein) will be due and payable upon
the expiration of the Term.
     (f) Optional Prepayment: Borrower, at Borrower’s option, may elect to
prepay the Loan in whole, but not in part, on the first day of any calendar
month, upon not less than 60 days’ prior written notice to Lender and in
accordance with the provisions of Exhibit A; provided, however, that Borrower
shall not be permitted to make such a prepayment election during the first
24 months of the Initial Term.
2. CLOSING, CLOSING DATE AND LOAN DISBURSEMENT:
     Upon Acceptance (defined herein), and Borrower’s compliance on or before
the date that is 60 days after Acceptance (the “Closing Date”) with all of the
provisions of this Agreement, Lender will disburse the Loan Amount at or from
Lender’s offices in New York, New York (the “Closing”).
3. SECURITY FOR LOAN:
     The Loan will be secured by a first lien on Borrower’s interests in the
land, the improvements (the “Improvements”) and the other real property
interests described in Exhibit C, by a first security interest in the personal
property and other intangibles described in Exhibit C, by a collateral
assignment of the leases affecting, and the rents, issues, profits and revenues
arising from, such property, and by the additional collateral, security and
security interests, if any, described or referred to in Exhibit C (collectively,
the “Property”); provided that, notwithstanding the inclusion of the property
known as Baylor-Piano Pavilion I in Exhibit C, Applicant shall have the right to
remove Baylor-Plano Pavilion I from the Property prior to Closing if Applicant
is unable to obtain the consents required to include it within the Property.
4. LIMITATION OF LIABILITY:
     The Loan will be non-recourse to Borrower except for the carve-outs from
non-recourse that are specified in Exhibit G. Borrower will deliver to Lender a
Guaranty of Borrower’s recourse obligations under the Loan (the “Carve-Out
Guaranty”) at Closing, executed by Applicant (in such capacity, the
“Guarantor”).
5. ENVIRONMENTAL INDEMNITY:
     At Closing, Borrower will deliver to Lender an Environmental Indemnity (the
“Environmental Indemnity”) executed by Applicant (in such capacity, the
”Indemnitor”) in a form reasonably acceptable to Lender.
6. ACCUMULATIONS:
     At Closing and monthly thereafter, Borrower shall, pursuant to an agreement
reasonably acceptable to Lender, deposit reserves for taxes and assessments
against the Property with Lender or Lender’s designated agent in such amounts as
Lender or its designated agent reasonably estimates to be

2



--------------------------------------------------------------------------------



 



necessary to permit Lender or its designated agent to pay such taxes and
assessments as and when they are due during the Term. Any funds remaining in the
account upon the expiration of the Term or permitted prepayment of the Loan will
be returned to Borrower.
7. DEPOSITS, FEES AND EXPENSES:
     (a) Simultaneously with Applicant’s submission of this Agreement, Applicant
is delivering to Lender the following fees:
     (i) 1% of the Loan Amount (the “Application Fee”);
     (ii) $95,800 (the “Consultant Fees”) to be used only after Acceptance
(unless Applicant gives Lender written authorization for use prior to
Acceptance) to pay for the Appraisal, the Environmental and Compliance Reports
and the Engineering Reports (all defined in Exhibit G) together with the
attendant inspections (collectively, the “Consultants’ Inspections and
Reports”);
     (iii) an administrative fee of $100,000 (the “Administrative Fee”) for
Lender’s time and services in preparing this Agreement and in preparing for
Closing, which Administrative Fee is deemed earned and nonrefundable upon
Applicant’s submission of this Agreement; and
     (iv) a retainer for Lender’s outside counsel legal fees (the “Lender Legal
Fees”) incurred or payable in connection with the Loan in the amount of $20,000
(the “Legal Fee Retainer”).
     (b) The Application Fee, the Legal Fee Retainer, and the Letter of Credit
(defined herein) or the Additional Cash Deposit (defined herein) are in
consideration of Lender’s locking the Fixed Interest Rate and conducting due
diligence and analysis of the Loan, all of which Applicant acknowledges to have
significant commercial value. If Lender does not accept this Agreement, Lender
will return (i) the Application Fee less any reasonable, out-of-pocket expenses
(not otherwise stated herein) actually incurred by Lender to date, (ii) the
Legal Fee Retainer less any reasonable Lender Legal Fees incurred or payable as
of that date, and (iii) the Consultant Fees less any expenses for the
Consultants’ Inspections and Reports incurred by Lender pursuant to Applicant’s
specific written authorization. After Acceptance, Applicant agrees to pay upon
demand, regardless of whether the Loan closes and as an obligation that survives
Closing or the expiration or termination of this Agreement, any costs of the
Consultants’ Inspections and Reports that exceed the Consultant Fees and any
reasonable Lender Legal Fees that exceed the Legal Fee Retainer.
     (c) Within 10 days following Acceptance, Applicant will deliver to Lender
either an irrevocable, unconditional letter of credit (the “Letter of Credit”)
or, at Applicant’s election, a cash deposit (the “Additional Cash Deposit”) in
an amount equal to 1% of the Loan Amount (the Letter of Credit or the Additional
Cash Deposit and the Application Fee are referred to collectively as the “Loan
Deposit”). The Letter of Credit must be in form reasonably acceptable to Lender,
in the required amount in favor of “Teachers Insurance and Annuity Association
of America”, irrevocable, expiring no less than 60 days after the Closing Date,
issued and payable by a bank approved by Lender, and unconditionally available
to Lender by Lender’s drafts, at sight.

3



--------------------------------------------------------------------------------



 



If the Letter of Credit is not issued and payable by a New York City bank, said
Letter of Credit must give Lender the express right to present the original
sight draft to the issuing bank by overnight delivery.
     (d) Lender is not obligated to pay any brokerage fee or commission or any
other premium or charge in connection with this Agreement or with Closing that
is based on any agreement or understanding of Applicant or Borrower with a
broker, agent or finder. Borrower will indemnify, defend and hold harmless
Lender against any claim for such fees, commissions, premiums or charges based
on any such agreement or understanding with Applicant or Borrower, regardless of
whether Lender accepts this Agreement or the Loan closes. This obligation on the
part of Borrower survives Closing or the expiration or termination of this
Agreement.
     (e) Notwithstanding any other provisions of this Agreement, 18.23% of the
Loan Deposit shall be fully refundable to Applicant in the event Applicant
elects to remove the Baylor-Plano Pavilion I property from the Property as
provided in Section 3.
8. ACCEPTANCE PROCEDURE:
     Unless and until Acceptance occurs, this Agreement constitutes Applicant’s
offer for Borrower to borrow the Loan Amount from Lender upon the terms and
conditions set forth in this Agreement. In consideration of Lender’s engaging in
initial due diligence and analysis with respect to the proposed Loan, Applicant
agrees that such offer is irrevocable and exclusive for 15 days from the date
Lender or its designated servicer or correspondent receives this Agreement
executed by Applicant, together with the Consultant Fees, the Application Fee
and the Legal Fee Retainer. All prior representations and understandings between
Applicant and Lender with respect to Applicant’s offer to borrow are merged into
this Agreement. Lender may accept or decline this offer in Lender’s sole
discretion. This Agreement is not a binding commitment unless and until Lender
accepts this Agreement as provided herein. Unless and until Acceptance occurs,
Applicant is obligated only to maintain this Agreement as an irrevocable and
exclusive offer for the time specified and to pay the fees, costs and expenses
set forth in this Agreement and Lender is obligated only to return such fees as
provided herein. If Lender approves Applicant’s application as described in this
Agreement, Lender will execute and date this Agreement (the “Acceptance”). Upon
Acceptance, this Agreement becomes a binding agreement, enforceable against
Applicant and Lender, that obligates Borrower to accept and Lender to make the
Loan upon and subject to the provisions contained in this Agreement, which alone
sets forth the entire understanding between Applicant and Lender with respect to
the Loan. As soon as practicable after Acceptance, Lender will deliver a copy of
this Agreement to Applicant.
9. REPRESENTATIONS AND WARRANTIES BY BORROWER:
     Applicant agrees that the following representations and warranties will be
correct at Closing, and Borrower will be deemed to repeat and reaffirm the same
at Closing:
     (a) Borrower shall have the requisite power and authority under its
organizational documents to execute and deliver the Loan Documents, to perform
Borrower’s obligations under the Loan Documents and to consummate the

4



--------------------------------------------------------------------------------



 



transaction contemplated by this Agreement and shall have taken any necessary
action to authorize the execution and delivery of the Loan Documents, the
performance of Borrower’s obligations under the Loan Documents and the
consummation of the transaction contemplated by this Agreement and shall be
otherwise in compliance with all applicable Law (defined herein).
     (b) Borrower shall not be an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
that is subject to Title I of ERISA or a “plan” as defined in Section 4975(e)(l)
of the Internal Revenue Code of 1986, as amended, and the related Treasury
Regulations (the “Code”) that is subject to Section 4975 of the Code, and the
assets of Borrower shall not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA or Section 4975 of the Code.
     (c) Borrower shall not be a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Borrower shall not be subject
to any laws regulating investments of and fiduciary obligations with respect to
governmental plans.
     (d) None of Borrower, Guarantor or Indemnitor or any of their respective
Affiliates (defined herein) (i) shall be during the Term in violation of any
laws relating to terrorist acts, acts of war and money laundering (the
“Anti-Terrorism Laws”), or (ii) shall be a “Prohibited Person” as defined under
the Anti-Terrorism Laws or will be identified as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website
http://www.treas.gov/ofac/t11_sdn.pdf or at any replacement website or official
publication of such list (the “OFAC List”). For purposes of this Section 9(d),
the term “Affiliate” is defined as any person that controls, is under common
control with, or is controlled by the specified person, and the term “control”
is defined as the power to direct or cause the direction of the management and
policies of the applicable entity through ownership of voting securities or
beneficial interests, by contract or otherwise, and persons having control
include any general partner, managing member, manager or executive officer of
the applicable entity, and any direct or indirect holder of more than 10% of the
equity ownership interests of the applicable entity.
     (e) The Loan proceeds will not be used for any illegal purposes and no
portion of the Property has been acquired with funds derived from illegal
activities. No interest in Borrower shall have been acquired with funds derived
from illegal activities.
     (f) Borrower shall covenant and agree to deliver to Lender any
certification or other evidence requested from time to time by Lender in its
sole discretion, confirming Borrower’s compliance with Anti-Terrorism Laws. The
representations and warranties pertaining to Anti-Terrorism Laws and Borrower,
Guarantor, Indemnitor or any of their respective Affiliates shall be deemed
repeated and reaffirmed by Borrower as of the Closing and as of each date that
Borrower makes a payment to Lender under the Loan Documents or receives any
payment from Lender.
10. REPRESENTATIONS AND WARRANTIES OF APPLICANT:
     Applicant hereby represents and warrants as follows:

5



--------------------------------------------------------------------------------



 



     (a) Applicant has the requisite power and authority under its
organizational documents to execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the transaction contemplated
by this Agreement, and has taken any necessary action to authorize the execution
and delivery of this Agreement, the performance of its obligations under this
Agreement and the consummation of the transaction contemplated by this Agreement
and is otherwise in material compliance with applicable Law.
     (b) Applicant is not an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or a “plan” as defined in
Section 4975(e)(1) of the Code which is subject to Section 4975 of the Code, and
the assets of Applicant do not constitute “plan assets” of one or more such
plans for purposes of Title I of ERISA or Section 4975 of the Code.
     (c) Applicant is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Applicant are not subject to
any laws regulating investments of and fiduciary obligations with respect to
governmental plans.
     (d) Applicant is not in violation of any Anti-Terrorism Laws, is not a
Prohibited Person as defined under the Anti-Terrorism Laws and is not identified
as a “specially designated national and blocked person” on the OFAC List.
     (e) The Loan proceeds will not be used for any illegal purposes and no
portion of the Property has been acquired with funds derived from illegal
activities. To Applicant’s knowledge, no interest in Applicant has been acquired
with funds derived from illegal activities.
     (f) Applicant covenants and agrees to deliver to Lender any certification
or other evidence requested from time to time by Lender in its sole discretion
to confirm Applicant’s compliance with Anti-Terrorism Laws.
11. NOTICES, CONSENTS AND APPROVALS:
     Any notice, demand, consent or approval provided for in this Agreement will
be in writing and delivered in accordance with Exhibit F.
12. ADDITIONAL PROVISIONS:
     Additional Loan terms and Closing conditions, if any, applicable to the
Loan are set forth in Exhibits G and H.
13. LENDER’S APPROVAL:
     After Acceptance, Lender’s approval of, consent to or satisfaction with any
matter referred to in this Agreement will not be unreasonably withheld unless
expressly provided otherwise.

6



--------------------------------------------------------------------------------



 



14. ASSIGNMENT:
     Applicant will not assign this Agreement without Lender’s prior consent,
which may be withheld in Lender’s sole discretion.
15. APPLICABLE LAW; JURISDICTION:
     This Agreement is delivered in the State of New York and is intended to be
performed in New York and construed in accordance with the laws of New York,
except to the extent otherwise set forth in the Loan Documents. All legal
proceedings arising out of this Agreement will be litigated in the state or
federal courts located in New York, New York and Applicant consents and submits
to the jurisdiction of such courts, agrees to institute any litigation arising
out of this Agreement in such courts, consents to service of process by mail and
waives any right it may have to transfer or change the venue of any litigation
brought against Applicant by Lender arising out of this Agreement.
16. AMENDMENTS:
     Before Acceptance, Applicant cannot amend this Agreement except in writing
and with Lender’s prior consent, which may be withheld in Lender’s sole
discretion. After Acceptance, except as expressly provided herein, this
Agreement can only be amended by an Agreement signed by Applicant and Lender.
After Acceptance, Lender reserves the right:
     (i) to waive, in whole or in part, any of the provisions benefiting Lender
or to extend unilaterally any date or time period prescribed for the performance
by Applicant hereunder to enable Applicant to so perform; and
     (ii) to extend unilaterally the Closing Date as Lender, acting in good
faith and in a commercially reasonable manner, deems necessary; provided,
however, that such extensions of the Closing Date shall not exceed 60 days in
the aggregate.
17. RETURN OF LOAN DEPOSIT AND EXCESS CONSULTANT FEES AND EXCESS LEGAL FEE
RETAINER UPON CLOSING:
     If the Closing occurs, then Lender shall return to Applicant at Closing the
Loan Deposit, any unused Consultant Fees and any unused portion of the Legal Fee
Retainer as follows:
     (a) If there are no post-closing requirements to be completed, Lender will
refund the Loan Deposit to Applicant, less any sums due to or on behalf of
Lender (the “Net Cash Deposit”) at Closing upon Lender’s receipt of Applicant’s
original, executed wiring instructions. Lender will also (i) deduct any Lender
Legal Fees from the Legal Fee Retainer and then refund any excess portion of
Legal Fee Retainer to Applicant at Closing, and (ii) deduct the costs of any of
the Consultants’ Inspections and Reports from the Consultant Fees and then
refund any excess portion of the Consultant Fees to Applicant at Closing.
     (b) If there are any post-closing requirements to be completed, Lender will
retain the portion of the Net Cash Deposit reasonably determined

7



--------------------------------------------------------------------------------



 



by Lender to be necessary as a reserve for costs (including any additional
Lender Legal Fees) that Lender may incur in connection with Borrower’s
satisfaction of such post-closing requirements. Upon Borrower’s satisfactory
completion of such post-closing requirements, Lender shall promptly refund to
Borrower, upon receipt of Borrower’s wiring instructions, such retained portion
of the Net Cash Deposit, less any sums due to or on behalf of Lender.
18. TERMINATION:
     (a) Subject to Section 18(b), if Applicant fails to deliver the Letter of
Credit or Additional Cash Deposit, as applicable, within 10 days after
Acceptance or if Closing does not occur on or before the Closing Date due to
Applicant’s failure to comply with the terms of this Agreement, then Lender will
have the right to retain, as Lender’s sole and exclusive remedy, the Loan
Deposit, which Applicant agrees will be fully earned by Lender as liquidated
damages (the “Liquidated Damages”) to compensate Lender in some measure for time
spent, services performed, expenses incurred and losses that Lender may incur.
Applicant acknowledges that it would be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by failure of the Loan to close,
and that the Liquidated Damages represent a reasonable estimate of Lender’s
damages and are not a penalty. If any remedy described in this Agreement is
denied, Lender may pursue any alternate remedy at law or in equity.
     (b) Notwithstanding the foregoing, if (i) Lender does not approve the
Appraisal, (ii) Lender cannot comply with any Law, (iii) provided Applicant has
complied with all other terms and conditions of this Agreement, Lender’s
approval of the Engineering Report or the Environmental and Compliance Report is
conditioned upon remediation of specified conditions, the cost of which exceeds
the greater of 2% of the Loan Amount or $1,000,000 in the aggregate (as
reasonably determined by Lender), and Applicant has determined not to proceed
with the necessary remediation, or (iv) the Closing does not occur on or before
the Closing Date for any other reason (including a termination of this Agreement
pursuant to Section 20(f) hereof), other than Lender’s willful default or
Applicant’s failure to comply with the terms of this Agreement as set forth in
Section 18 (a), then, in any such event, Lender shall give Applicant notice of
same and, upon Applicant’s receipt of such notice, this Agreement shall
terminate. Lender’s sole obligation under such circumstances will be to return
the Loan Deposit to Applicant, together with (A) the excess of the Consultant
Fees over the aggregate actual costs of the Consultants’ Inspections and
Reports, and (B) the excess of the Legal Fee Retainer over the reasonable Lender
Legal Fees incurred or payable to date, but less any sums due to or on behalf of
Lender under this Agreement, including, if such termination is pursuant to
clause (iii) above, a breakage fee in the amount of 1% of the Loan Amount.
19. NOMINEE:
     After Acceptance and upon notice to Applicant, Lender may designate a
nominee to perform Lender’s obligations under this Agreement and Applicant will
cause every item or document which is required under this Agreement to be
delivered or assigned to Lender, to name and be delivered or assigned to
Lender’s nominee, provided that such designation must occur not later than
10 days prior to Closing and no such designation by Lender shall release or

8



--------------------------------------------------------------------------------



 



relieve Lender from the performance of the duties and obligations of Lender
hereunder.
20. MISCELLANEOUS:
     (a) Compliance with the provisions set forth in this Agreement by Applicant
and Borrower is a prerequisite to Lender’s making the Loan.
     (b) Applicant and Borrower shall retain all risk of loss with respect to
the Property.
     (c) After Acceptance, Lender reserves the right to inspect the Property
periodically upon reasonable advance notice to Applicant.
     (d) Any agreement by or duty imposed on Applicant or Borrower in this
Agreement to perform any obligation or to refrain from any act or omission
constitutes a covenant on its part and includes a covenant by Applicant or
Borrower, as the case may be, to cause its partners, members, principals,
agents, representatives and employees to perform the obligation or to refrain
from the act or omission in accordance with this Agreement. Any statement or
disclosure contained in this Agreement about facts or circumstances relating to
the Property, Borrower or the Loan constitutes a representation and warranty by
Applicant made as of the date of Applicant’s execution of this Agreement.
     (e) Any document, instrument or other writing to be delivered to or to be
satisfactory to Lender must be reasonably satisfactory to Lender in both form
and content.
     (f) Lender shall not be obligated to close the Loan in the event that there
is a “Material Adverse Change”, which shall mean a change that has a material
adverse effect upon the use, value or condition of the Property or upon the
business, properties, assets, condition (financial or otherwise) or results of
operations of Borrower or Applicant. The parties hereto acknowledge that the
financial, real estate, banking and/or capital markets are presently subject to
a material disruption and that any further deterioration in (or adverse change
affecting) any or all of such markets as determined by Lender in its discretion
would be deemed to be a Material Adverse Change for all purposes hereunder.
     (g) That certain Confidentiality Letter dated May 7, 2009, between
Applicant and TIAA-CREF Global Investments, LLC remains in effect and shall not
be modified or affected by the terms of this Agreement. If the Loan does not
close, the Confidentiality Letter shall thereafter remain in effect in
accordance with its terms. If the Loan closes, the Loan Documents will contain
all confidentiality obligations among Lender, Borrower, Guarantor and
Indemnitor, and the terms and provisions of the Confidentiality Letter will be
merged therein.
21. DEFINITIONS AND RULES OF CONSTRUCTION:
     (a) References in this Agreement to lettered exhibits are references to the
Exhibits attached to this Agreement, all of which are incorporated in and
constitute a part of this Agreement. References in this Agreement and

9



--------------------------------------------------------------------------------



 



the Exhibits hereto to numbered sections are references to the sections of this
Agreement.
     (b) The singular of any word includes the plural and the plural includes
the singular. The use of any gender includes all genders.
     (c) No inference in favor of or against any entity with respect to any
provision in this Agreement may be drawn from the fact that the entity drafted
this Agreement.
     (d) “Certificate” means the sworn, notarized statement of the entity giving
the certificate, made by a duly authorized person satisfactory to Lender
affirming the truth and accuracy of every statement in the certificate. Any
document that is “certified” means the document has been appended to a
Certificate of the entity certifying the document which affirms the truth and
accuracy of everything in the document being certified.
     (e) The phrase “free from bankruptcy” means free from bankruptcy or
reorganization proceedings and from a general assignment for the benefit of
creditors.
     (f) The terms “include,” “including” and similar terms are construed as if
followed by the phrase “without limitation”.
     (g) The term “Law” means all present and future codes, constitutions,
cases, opinions, rules, regulations, laws, orders, ordinances, requirements and
statutes, as amended, of any government that affect or that may be interpreted
to affect the Property, Borrower or the Loan.
     (h) The term “person” includes a natural person, firm, partnership, limited
liability company, corporation and any other public or private legal entity.
     (i) The term “provisions” includes terms, covenants, conditions, agreements
and requirements.
22. EXHIBITS:
     Attached to this Agreement are the Exhibits listed below.
Exhibit A — Prepayment Premium; Evasion of Prepayment Premium
Exhibit B — Permitted Future Leasing
Exhibit C — Description of Property
Exhibit D — Schedule of Leases and Leasing Requirements
Exhibit E — Special Purpose Entity Requirements/Borrower’s Composition
Exhibit E-l — Ownership Chart
Exhibit F — Notice
Exhibit G — Closing Conditions
Exhibits H-l — H-10 — Additional Provisions

10



--------------------------------------------------------------------------------



 



23. COUNTERPARTS:
     This Agreement may be executed in any number of counterparts and all of the
counterparts together will constitute a single original document.
24. APPLICANT’S AGREEMENT:
     This Agreement is executed by Applicant on the date first set forth above.
Applicant agrees to be bound by all of the provisions hereof, and each person
executing this Agreement on behalf of Applicant represents that (s) he has full
authority to bind Applicant.

            HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
      By:   /s/ Stephen E. Cox, Jr.         Name:   Stephen E. Cox, Jr.       
Title:   Vice President
Applicant’s Taxpayer I.D. No: 62-1507028     

25. CONFIRMATION OF FIXED INTEREST RATE:
     The Fixed Interest Rate for the Loan is 7.25% per annum.
[LENDER’S SIGNATURE TO APPEAR ON THE FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



26. LENDER’S ACCEPTANCE:
     This Agreement is accepted by Lender on this 28th day of July, 2009, and is
now a binding contract between Applicant and Lender.

            TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
      By:   /s/ William A. Lane         Name:   William A. Lane        Title:  
Director   

12



--------------------------------------------------------------------------------



 



EX. A
PREPAY
EXHIBIT A
PREPAYMENT PREMIUM; EVASION OF PREPAYMENT PREMIUM
Prepayment Premium:
     Any prepayment made pursuant to Section 1(f) will include a simultaneous
payment of a prepayment premium equal to the amount which is the greater of
(a) an amount equal to 1% (the “Prepayment Percentage”) times the amount of the
principal of the Loan outstanding on the date of prepayment (the “Prepayment
Date Principal”) , or (b) the amount by which the sum of the Discounted Values
(defined herein) of the Note Payments (defined herein), derived by using the
Discount Rate (defined herein), exceeds the Prepayment Date Principal. In order
to calculate the sum of the Discounted Values in the foregoing, each remaining
Note Payment will be discounted and the resulting Discounted Values will be
added together. The Loan may be prepaid without premium during the last 120 days
of the Term.
Evasion of Prepayment Premium:
     If, at any time during the Term, the Loan is accelerated after an event of
default or there is any prepayment not permitted by the Loan Documents, then any
tender of payment of the amount necessary to satisfy the entire Loan, any
judgment of foreclosure, any sum due at foreclosure and any tender of payment
during any redemption period will include, to the extent permitted by Law, an
amount (the “Evasion of Prepayment Premium”) which is the greater of (a) an
amount equal to the Prepayment Percentage plus 300 basis points times the
Prepayment Date Principal, or (b) the amount by which the sum of the Discounted
Values of the Note Payments, derived by using the Default Discount Rate (defined
herein), exceeds the Prepayment Date Principal. In order to calculate the sum of
the Discounted Values in the foregoing, each remaining Note Payment will be
discounted and the resulting Discounted Values will be added together.
Defined Terms:
     (a) “Discount Rate” means the annual yield on a U.S. Treasury issue
selected by Lender (or such other commonly used benchmark as Lender selects in
its reasonable discretion, if Lender determines that U.S. Treasury issues are
not commonly used as benchmarks on the date of calculation) , as reported by
Bloomberg.com (or in any similar national financial newspaper, periodical or
website designated by Lender if Bloomberg.com is not available), two weeks prior
to prepayment, having a maturity date corresponding (or most closely
corresponding, if not identical) to the last day of the then-existing Term, and,
if applicable, a coupon rate corresponding (or most closely corresponding, if
not identical) to the Fixed Interest Rate.
     (b) “Default Discount Rate” means the Discount Rate less 300 basis points.

A-1



--------------------------------------------------------------------------------



 



     (c) “Discounted Value” means the Discounted Value of a Note Payment based
on the following formula:

         
NP
       
 
       
(1 + R/12)n
  =   Discounted Value

NP  =  Amount of Note Payment.   R  = Discount Rate or Default Discount Rate as
the case may be.   n  = The number of months between the date of prepayment and
the scheduled date of the Note Payment in question rounded to the nearest
integer.

     (d) “Note Payments” means (i) each of the scheduled payments of monthly
debt service on the Loan for the period from the first day of the month
subsequent to the date of prepayment through the end of the then-existing Term
and (ii) the scheduled repayment of principal, if any, at the end of the Term.

A-2



--------------------------------------------------------------------------------



 



EX. B
LEASING
EXHIBIT B
PERMITTED FUTURE LEASING
     The Loan Documents will permit Borrower to enter into leases without
Lender’s prior consent, provided that there is no event of default under the
Loan Documents then continuing, the terms of the lease are consistent with
generally prevailing market terms in the geographic region in which the Property
is located, and the lease either is written on a Lender-approved form of lease
or is submitted with Lender’s standard form of subordination, non-disturbance
and attornment agreement executed by the tenant thereunder.
     If the Debt Service Coverage (defined herein) for the Loan declines below
1.30x, Lender reserves the right to revoke, upon 60 days’ notice, Borrower’s
privilege to enter into new leases without Lender’s consent.
     The Loan Documents will require Borrower to obtain Lender’s prior consent
to (a) any new lease of 20,000 square feet or more of interior space within the
Improvements, and/or (b) any new lease representing 10% or more of the gross
revenues or of the net rentable area of the Property.
     Lender agrees to use best efforts to respond to requests for new lease
approvals within 10 business days of notice thereof. No additional fee shall be
due to Lender in connection with any request for Lender’s consent to a lease,
provided that Borrower shall agree to reimburse Lender for reasonable legal fees
incurred by Lender in responding to such request in an amount not to exceed
$1,000 per request.
     Borrower will deliver to Lender an original or certified copy of each new
lease, together with a reasonably detailed lease abstract, within 30 days after
execution of the lease.
     The term “Debt Service Coverage” shall mean the Net Operating Income
(defined herein) of the Property for the 12 months ending as of the end of the
mostly recently ended fiscal quarter of Borrower divided by the amount of
scheduled monthly debt service payments over such period. The term “Net
Operating Income” shall mean the gross revenues derived from the Property after
payment of annual insurance premiums, taxes and assessments and operating
expenses of the Property (including ground rent if any). “Operating expenses of
the Property” shall not include interest expense, income taxes, depreciation,
amortization, capital costs (including tenant improvements), extraordinary
expenses, and out-of-period revenue or expense adjustments.

B-1



--------------------------------------------------------------------------------



 



EX. C
PROPERTY
EXHIBIT C
DESCRIPTION OF PROPERTY
Location: See attached Property Summary.
Land: See attached Property Summary.
Improvements: See attached Property Summary.
Title: Leasehold as to Land and Improvements by virtue of one or more ground
leases. Additional provisions relating to the leasehold estate(s) are set forth
in Exhibit H.
Personal Property: Borrower’s interest in any personal property located on the
land or in the Improvements and essential to the operation and enjoyment of the
Property including furniture, furnishings, equipment, appliances, accounts
receivable, general intangibles, licenses, permits and the like.
Additional Collateral: Borrower’s interest in any operating agreements,
reciprocal easement agreements, management agreements and other material
agreements affecting the Property. In addition, Borrower’s interest in all
reserve accounts required by this Agreement and any additional security,
collateral or credit enhancements described in Exhibit H, if any.

C-1



--------------------------------------------------------------------------------



 



DALLAS PORTFOLIO PROPERTY SUMMARY

                                                                               
      Number                   Ground   GL                  Year Built/       of
  Square   Current   Lease   Renewal Property   Address   City   State  
Renovated   Ownership   Tenants   Footage   Occupancy   Expiration   Options
Baylor — Landry Tower & Fitness Center
  411 N. Washington Avenue   Dallas   TX     1989/2007     Ground Lease     23  
    217,114       *   12/31/2059   2 terms of 10 years
Baylor — Barnett Tower
  3600 Gaston Avenue   Dallas   TX     1974/2006     Ground Lease     64      
176,659       *   12/31/2059   2 terms of 10 years
Baylor — Wadley Tower
  3600 Gaston Avenue   Dallas   TX     1974/2005     Ground Lease     54      
176,442       *   12/31/2059   2 terms of 10 years
Baylor — Sammons Tower
  3409 Worth Street   Dallas   TX     1986/2005     Ground Lease     23      
78,301       *   12/31/2059   2 terms of 10 years
Baylor — Surgicare Building
  3920 Worth Street   Dallas   TX     1983     Ground Lease     1       16,977  
    *   12/31/2059   2 terms of 10 years
Baylor — Geriatrics Center
  4004 Worth Street   Dallas   TX     1988/2006     Ground Lease     6      
24,961       *   12/31/2059   2 terms of 10 years
Baylor — Medical Pavilion 1
  3900 Junius Street   Dallas   TX     2007     Ground Lease     13      
171,033       *   12/31/2059   2 terms of 10 years
Baylor — Plano Pavilion 1
  4708 Alliance Boulevard   Plano   TX     2004     Ground Lease     34      
174,316       *   9/30/2054   1 term of 10 years
Total 8
                                    1,035,803       95.7 %        

 

1   Recent construction. Property still in lease-up, currently 50% leased. For
purposes of this analysis, assumes Owner master-leases the vacant space to
market levels to reflect stabilized performance.

C-2



--------------------------------------------------------------------------------



 



EX. D
PROPERTY
EXHIBIT D
SCHEDULE OF LEASES AND LEASING
     In addition to the other provisions in this Agreement, it is a condition to
Closing that the leasing described below is in effect at Closing, with tenants
satisfactory to Lender in physical occupancy that are paying rent and free from
bankruptcy. Such leasing represents the minimum leasing required for Borrower to
qualify for the Loan.
     In addition to the other provisions in this Agreement, the conditions to
Closing include the following: (i) not less than 90% of the leasing on the
attached rent roll shall be in effect at Closing with tenants in physical
occupancy, paying rent and free from bankruptcy (which leasing shall include a
master lease in form and substance reasonably acceptable to Lender from Borrower
for all vacant space up to 90% of the net rentable area of the Baylor-Medical
Pavilion), and (ii) the Property shall have a minimum projected annual Net
Operating Income of $11,000,000** and Debt Service Coverage as of the Closing of
at least 1.40x.
 

**   In the event that the property known as Baylor-Piano Pavilion I is not
included as part of the collateral, the minimum projected annual Net Operating
Income threshold will be $7,900,000.

     Applicant represents and warrants that, on the date on which Applicant has
executed this Agreement, all existing leases of space within the Improvements
are listed on the rent roll attached to this Agreement, which rent roll includes
the square footage, commencement date, expiration date, current rent and future
rent (if such future rent is subject to a set increase) for each tenant and a
summary of each tenant’s operating expense reimbursement. Notwithstanding the
foregoing, Applicant agrees that it shall, within 15 business days after
Acceptance, provide to Lender a summary of any tenant purchase options, early
lease termination options and lease renewal options.

D-1



--------------------------------------------------------------------------------



 



RENT ROLL

                              Entity id   Building   Total   Leased   Occupancy
Bay101  
Landry
    217,114       *       * Bay102  
Wadley
    176,442       *       * Bay103  
Barnett
    176,659       *       * Bay105  
Sammons
    78301       *       * Bayl06  
Geriatrics
    24,961       *       * Bay107  
Surgicare
    16,977       *       * Bayl22  
Medical Pavilion
    171,033       *       * Plano01  
Plano
    174316       *       * Total  
 
    1,035,803       *       * Total ex Piano  
 
    861,487       825,541       95.8 %

D-2



--------------------------------------------------------------------------------



 



Baylor — Landry Tower and Fitness Center
Tenant Rent Roll

                                                                               
                                  Update on Expired             Leased          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 999 (2)   *   *   *   *  
  *             *   *             1000   *   *   *   *     *             *   *  
          1100   *   *   *   *     *             *   *             1200   *   *
  *   *     *             *   *           * 1300   *   *   *   *     *          
  *   *           * 1900   *   *   *   *     *             *   *     *   * 2000
  *   *   *   *     *             *   *             2100   *   *   *   *     *  
          *   *     *   * 2200   *   *   *   *     *             *   *         *
2400   *   *   *   *     *             *   *             2600   *   *   *   *  
  *             *   *             2700   *   *   *   *     *             *   *  
        * 2750   *   *   *   *     *             *   *           * 2800   *   *
  *   *     *             *   *           3000   *   *   *   *     *            
*   *           * 3100   *   * *   *     *             *   *          

D-3



--------------------------------------------------------------------------------



 



                                                                               
                                  Update on Expired             Lease          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 4000   *   *   *     *  
    *             *   *           * 5000   *   *   *     *       *             *
  *             5100   *   *   *     *       *             *   *            
5300   *   *   *     *       *             *   *             5400   *   *   *  
  *       *             *   *             6000   *   *   *     *       *        
    *   *             6200   *   *   *     *       *             *   *          
  6400   *   *   *     *       *             *   *             7000   *   *   *
    *       *             *   *             7500   *   *   *     *       *      
      *   *             1400A   *   *   *     *       *             *   *      
    * 1400Z   *   *   *     *       *             *   *           2100Z   *   *
  *     *       *             *   *       *   *    
Total Sq Ft (1)
            217,114                                        
Occupied Sq Ft (1)
            *                                          
Occupancy %(1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-4



--------------------------------------------------------------------------------



 



Baylor Wadley Tower
Tenant Rent Roll

                                                                               
                                  Update on Expired             Lease          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 20   *   *   *     *    
  *             *   *             40   *   *   *     *       *             *   *
            45   *   *   *     *       *             *   *             150   *  
*   *     *       *             *   *           * 151   *   *   *     *       *
            *   *           * 160   *   *   *     *       *             *   *  
        * 170   *   *   *     *       *             *   *           * 200   *  
*   *     *       *             *   *             203   *   *   *     *       *
            *   *           * 205   *   *   *     *       *             *   *  
        * 254   *   *   *     *       *             *   *           * 256   *  
*   *     *       *             *   *           * 260   *   *   *     *       *
            *   *           * 261   *   *   *     *       *             *   *  
         

D-5



--------------------------------------------------------------------------------



 



                                                                               
                                  Update on Expired             Lease          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 262   *   *   *     *    
  *             *   *           * 360   *   *   *     *       *             *  
*           * 450   *   *   *     *       *             *   *             454  
*   *   *     *       *             *   *             456   *   *   *     *    
  *             *   *             457   *   *   *     *       *             *  
*             468   *   *   *     *       *             *   *             550  
*   *   *     *       *             *   *             554   *   *   *     *    
  *             *   *             556   *   *   *     *       *             *  
*             558   *   *   *     *       *             *   *             560  
*   *   *     *       *             *   *             561   *   *   *     *    
  *             *   *             651   *   *   *     *       *             *  
*             654   *   *   *     *       *             *   *             655  
*   *   *     *       *             *   *           * 656   *   *   *     *    
  *             *   *             751   *   *   *     *       *             *  
*             755   *   *   *     *       *             *   *             760  
*   *   *     *       *             *   *            

D-6



--------------------------------------------------------------------------------



 



                                                                               
                                  Update on Expired             Lease          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 851   *   *   *     *    
  *             *   *           * 854   *   *   *     *       *             *  
*           * 856   *   *   *     *       *             *   *             858  
*   *   *     *       *             *   *             955   *   *   *     *    
  *             *   *             958   *   *   *     *       *             *  
*             960   *   *   *     *       *             *   *             962  
*   *   *     *       *             *   *           * 964   *   *   *     *    
  *             *   *             999(2)   *   *   *     *       *             *
  *             1051   *   *   *     *       *             *   *            
1052   *   *   *     *       *             *   *             1054   *   *   *  
  *       *             *   *             1055   *   *   *     *       *        
    *   *             1056   *   *   *     *       *             *   *          
  1057   *   *   *     *       *             *   *             1058   *   *   *
    *       *             *   *             1151   *   *   *     *       *      
      *   *             1155   *   *   *     *       *             *   *        
   

D-7



--------------------------------------------------------------------------------



 



                                                                               
                                  Update on Expired             Lease          
Annual   Annual           Base Year/       Leases/Leases         Lease Start  
Expiration           Base Rent   Other   Expense   Rent   Expense Stop   Gross  
Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 1158  

*   *   *     *       *             *   *             1160  

*   *   *     *       *             *   *             1251  

*   *   *     *       *             *   *             254A  

*   *   *     *       *             *   *           * 656A  
*
  *   *     *       *             *   *                
Total Sq Ft (1)
            176,442                                        
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-8



--------------------------------------------------------------------------------



 



Baylor — Barnet Tower
Tenant Rent Roll

                                                                               
                          Base Year/       Update on Expired             Lease  
        Annual   Annual           Expense       Leases/Leases         Lease
Start   Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross
  Expiring before Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 50   *   *   *     *    
  *             *   *           * 100   *   *   *     *       *             *  
*             101   *   *   *     *       *             *   *             107  
*   *   *     *       *             *   *             109   *   *   *     *    
  *             *   *             128   *   *   *     *       *             *  
*             204   *   *   *     *       *             *   *           206   *
  *   *     *       *             *   *           * 207   *   *   *     *      
*             *   *           * 208   *   *   *     *       *             *   *
          * 220   *   *   *     *       *             *   *           * 300   *
  *   *     *       *             *   *             303   *   *   *     *      
*             *   *           401   *   *   *     *       *             *   *  
        * 402   *   *   *     *       *             *   *             502   *  
*   *     *       *             *   *           403   *   *   *     *       *  
          *   *           *

D-9



--------------------------------------------------------------------------------



 



                                                                               
                          Base Year/       Update on Expired             Lease  
        Annual   Annual           Expense       Leases/Leases         Lease
Start   Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross
  Expiring before Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 404   *   *   *     *    
  *           *   *           * 406   *   *   *     *       *           *   *  
          410   *   *   *     *       *           *   *             411   *   *
  *     *       *           *   *             504   *   *   *     *       *    
      *   *             506   *   *   *     *       *           *   *          
  508   *   *   *     *       *           *   *             600   *   *   *    
*       *           *   *             601   *   *   *     *       *           *
  *           * 605   *   *   *     *       *           *   *             609  
*   *   *     *       *           *   *             703   *   *   *     *      
*           *   *             705   *   *   *     *       *           *   *    
        706   *   *   *     *       *           *   *             707   *   *  
*     *       *           *   *             708   *   *   *     *       *      
    *   *             709   *   *   *     *       *           *   *          
710   *   *   *     *       *           *   *             712   *   *   *     *
      *           *   *             801   *   *   *     *       *           *  
*           * 805   *   *   *     *       *           *   *             806   *
  *   *     *       *           *   *             809   *   *   *     *       *
          *   *            

D-10



--------------------------------------------------------------------------------



 



                                                                               
                          Base Year/       Update on Expired             Lease  
        Annual   Annual           Expense       Leases/Leases         Lease
Start   Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross
  Expiring before Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 901   *   *   *     *    
  *             *   *           * 902   *   *   *     *       *             *  
*             904   *   *   *     *       *             *   *             905  
*   *   *     *       *             *   *           * 906   *   *   *     *    
  *             *   *             907   *   *   *     *       *             *  
*             911   *   *   *     *       *             *   *             912  
*   *   *     *       *             *   *             999 (2)   *   *   *     *
      *             *   *             1001   *   *   *     *       *            
*   *           * 1002   *   *   *     *       *             *   *           *
1004   *   *   *     *       *             *   *             1005   *   *   *  
  *       *             *   *             1006   *   *   *     *       *        
    *   *             1101   *   *   *     *       *             *   *          
  1107   *   *   *     *       *             *   *             1109   *   *   *
    *       *             *   *             1201   *   *   *     *       *      
      *   *             1202   *   *   *     *       *             *   *        
    1205   *   *   *     *       *             *   *             1209   *   *  
*     *       *             *   *            

D-11



--------------------------------------------------------------------------------



 



                                                                               
                          Base Year/       Update on Expired             Lease  
        Annual   Annual           Expense       Leases/Leases         Lease
Start   Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross
  Expiring before Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income  
Reimbursement   Escalations   $ Amount   Up   10/31/09 S09A  

*   *   *     *     *             *   *             1101A  

*   *   *     *     *             *   *             1109A  

*   *   *     *     *             *   *             204A  

*   *   *     *     *             *   *             P1  

*   *   *     *     *             *   *             SI3  
*
  *   *     *     *             *   *                
Total Sq Ft (1)
            176,659                                        
Occupied Sq Ft (1)
            *                                          
Occupancy %(1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-12



--------------------------------------------------------------------------------



 



Baylor Sammons Tower
Tenant Rent Roll

                                                                               
                          Base                                 Annual          
        Year/       Update on Expired             Lease           Base   Annual
              Expense       Leases/Leases         Lease Start   Expiration  
Leased   Rent   Other   Expense   Rent   Stop   Gross   Expiring before Suite  
Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $
Amount   Up   10/31/09
300
  *   *   *     *       *         *     *          
 
                                                       
320
  *   *   *     *       *         *     *           *
 
                                                       
330
  *   *   *     *       *         *     *           *
 
                                                       
340
  *   *   *     *       *         *     *           *
 
                                                       
400
  *   *   *     *       *         *     *           *
 
                                                       
410
  *   *   *     *       *         *     *           *
 
                                                       
420
  *   *   *     *       *         *     *          
 
                                                       
500
  *   *   *     *       *         *     *          
 
                                                     
530
  *   *   *     *       *         *     *           *
 
                                                       
540
  *   *   *     *       *         *     *          
 
                                                       
600
  *   *   *     *       *         *     *           *
 
                                                       
601
  *   *   *     *       *         *     *           *
 
                                                       
602
  *   *   *     *       *         *     *           *

D-13



--------------------------------------------------------------------------------



 



                                                                               
                          Base                                 Annual          
        Year/       Update on Expired             Lease           Base   Annual
              Expense       Leases/Leases         Lease Start   Expiration  
Leased   Rent   Other   Expense   Rent   Stop   Gross   Expiring before Suite  
Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $
Amount   Up   10/31/09
610
  *   *   *     *       *         *     *             *
 
                                                       
630
  *   *   *     *       *         *     *            
 
                                                       
640
  *   *   *     *       *         *     *            
 
                                                       
700
  *   *   *     *       *         *     *            
 
                                                       
710
  *   *   *     *       *         *     *             *
 
                                                       
720
  *   *   *     *       *         *     *             *
 
                                                       
725
  *   *   *     *       *         *     *             *
 
                                                       
730
  *   *   *     *       *         *     *             *

D-14



--------------------------------------------------------------------------------



 



                                                                               
                          Base                                 Annual          
        Year/       Update on Expired             Lease           Base   Annual
              Expense       Leases/Leases         Lease Start   Expiration  
Leased   Rent   Other   Expense   Rent   Stop   Gross   Expiring before Suite  
Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $
Amount   Up   10/31/09
740
  *   *   *     *       *         *     *             *
 
                                                       
999 (2)
  *   *   *     *       *         *     *              
 
                                                       
410A
  *   *   *     *       *         *     *             *
 
                                                       
 
  Total Sq Ft (1)             78,301                                      
 
  Occupied Sq Ft (1)             *                                      
 
  Occupancy %(1)             *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-15



--------------------------------------------------------------------------------



 



Baylor — Geriatrics Center
Tenant Rent Roll

                                                                          Lease
          Annual   Annual           Base Year/       Update on Expired
Leases/Leases             Lease Start   Expiration   Leased   Base Rent   Other
  Expense   Rent   Expense Stop       Expiring before Suite   Tenant   Date  
Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount   Gross
Up   10/31/09   50    

*  

*  

*    

*     *         *   *           *   55     *  

*  

*    

*     *         *   *           *   100    

*  

*  

*    

*     *         *   *           *   300    

*  

*  

*    

*     *         *   *           *   999(2)    

*  

*  

*    

*   *         *   *           *   200A    

*  

*  

*    

*     *         *   *           *   200B    

*  

*  

*    

*     *         *   *           *        
Total Sq Ft (1)
          24,961                                          
Occupied Sq Ft (1)
            *                                          
Occupancy %(1)
            *                                

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-16



--------------------------------------------------------------------------------



 



Baylor — Surgicare Building
Tenant Rent Roll

                                                                        Lease  
        Annual   Annual           Base Year/       Update on Expired
Leases/Leases           Lease Start   Expiration   Leased    Base Rent   Other  
Expense   Rent   Expense Stop       Expiring before   Suite   Tenant   Date  
Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount   Gross
Up   10/31/09   100  
*
  *   *     *     *             *   *               999(2)  
*
  *   *         *             *   *                  
Total Sq Ft (1)
            16,977                                            
Occupied Sq Ft (1)
            *                                            
Occupancy % (1)
            *                                      

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-17



--------------------------------------------------------------------------------



 



Baylor Medical Pavilion
Tenant Rent Roll

                                                                        Lease  
        Annual   Annual           Base Year/       Update on Expired
Leases/Leases           Lease Start   Expiration   Leased    Base Rent   Other  
Expense   Rent   Expense Stop       Expiring before   Suite   Tenant   Date  
Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount   Gross
Up   10/31/09   100   *   *   *     *       *             *   *   *         125
  *   *   *     *       *             *   *             145   *   *   *     *  
    *             *   *             200   *   *   *     *       *             *
  *   *         220   *   *   *     *       *             *   *             240
  *   *   *     *       *             *   *             605   *   *   *     *  
    *             *   *             615   *   *   *     *       *             *
  *             640   *   *   *     *       *             *   *             705
  *   *   *     *       *             *   *             710   *   *   *     *  
    *             *   *             740   *   *   *     *       *             *
  *             TBD(3)   *   *   *     *       *             *   *            

D-18



--------------------------------------------------------------------------------



 



                                                                        Lease  
        Annual   Annual           Base Year/       Update on Expired
Leases/Leases           Lease Start   Expiration   Leased    Base Rent   Other  
Expense   Rent   Expense Stop       Expiring before   Suite   Tenant   Date  
Date   Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount   Gross
Up   10/31/09   Shell  
*
            *                                          
Total Sq Ft (1)
            171,033                                          
Occupied Sq Ft (1)
            *                                          
Occupancy %(1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.
  (3)   to be executed burnoff master lease from the Borrower for all vacant
space up to 90% of the net rentable area of the building

D-19



--------------------------------------------------------------------------------



 



Plano Pavilion I
Tenant Rent Roll

                                                                               
                                                                             
Base Year/           Update on Expired                     Lease          
Annual   Annual                   Expense           Leases/Leases            
Lease Start   Expiration           Base Rent   Other   Expense   Rent   Stop  
Gross   Expiring before Suite   Tenant   Date   Date   Leased Sq., Ft.   PSF  
Income   Reimbursement   Escalations   $ Amount   Up   10/31/09   110     *    
*       *       *       *           *   *       *       *             150     *
    *       *       *       *           *   *       *       *             175  
  *     *       *       *       *             *       *                        
200     *     *       *       *       *       *     *   *       *       *      
      210     *     *       *       *       *       *     *   *       *       *
            240     *     *       *       *       *           *   *       *    
  *             450     *     *       *       *       *       *     *   *      
*       *             475     *     *       *       *       *           *     *
                        485     *     *       *       *       *           *    
*                         600     *     *       *       *       *           *  
  *                         610     *     *       *       *       *           *
    *                         620     *     *       *       *       *          
*     *                 *   630     *     *       *       *       *           *
    *       *                   635     *     *       *       *       *        
    *       *                         650     *     *       *       *       *  
        *     *                         685     *     *       *       *       *
      *     *     *                      

D-20



--------------------------------------------------------------------------------



 



                                                                               
                                                                             
Base Year/           Update on Expired                     Lease          
Annual   Annual                   Expense           Leases/Leases            
Lease Start   Expiration           Base Rent   Other   Expense   Rent   Stop  
Gross   Expiring before Suite   Tenant   Date   Date   Leased Sq. Ft.   PSF  
Income   Reimbursement   Escalations   $ Amount   Up   10/31/09   700     *    
*       *       *     *             *     *   *       *           725     *    
*       *       *     *             *     *   *       *           750     *    
*       *       *     *             *     *                     770     *     *
      *       *     *             *     *                     780     *     *  
    *       *     *             *     *   *       *           785     *     *  
    *       *     *             *     *                     790     *     *    
  *       *     *             *     *                     800     *     *      
*       *     *             *     *   *       *           810     *     *      
*       *     *             *     *   *       *           820     *     *      
*       *     *               *       *                     825     *     *    
  *       *     *             *     *                     830     *     *      
*       *     *             *     *   *       *           835     *     *      
*       *     *             *     *   *       *   *   850     *     *       *  
    *     *             *     *   *       *           860     *     *       *  
    *     *             *     *                   870     *     *       *      
*     *             *     *   *       *         999 (2)   *     *       *      
*     *               *       *                          
Total Sq Ft (1)
                    174,316                                                    
             
Occupied Sq Ft (1)
                    *                                                          
       
Occupancy % (1)
                    *                                                        

D-21



--------------------------------------------------------------------------------



 



 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-22



--------------------------------------------------------------------------------



 



EX. E
COMPOSITION
EXHIBIT E
SPECIAL PURPOSE ENTITY REQUIREMENTS/BORROWER’S COMPOSITION
     Applicant agrees that the following will be correct at Closing, and
Borrower will recertify the following at Closing:
     (a) Borrower is and will continue to be a Single Purpose Entity and if
Borrower is a general partnership, each of Borrower’s general partners is and
will continue to be a corporation, limited partnership or limited liability
company which is a Single Purpose Entity. “Single Purpose Entity” means an
entity whose organizational documents set forth single purpose entity covenants
satisfactory to Lender, in its sole discretion, including covenants that the
entity:
     (i) is formed solely for the purpose of owning, managing and operating the
Property and is not engaged and will not engage, either directly or indirectly,
in any business other than the ownership, management and operation of the
Property;
     (ii) does not have and will not acquire or use any assets other than the
Property and personal property incidental to the business of owning, managing
and operating the Property and activities incidental thereto; without limiting
the foregoing, the Property shall be operated as a single property or project,
generating substantially all of Borrower’s gross income, it being the intent
that the Property shall constitute “single asset real estate” for purposes of
Section 362(d)(3) of the Bankruptcy Code;
     (iii) will not liquidate or dissolve (or suffer any liquidation or
dissolution), or enter into any transaction of merger or consolidation, or
acquire by purchase or otherwise all or substantially all the business or assets
of, or any stock or other evidence of beneficial ownership of, any entity;
     (iv) will not, nor will any partner, limited or general, member or
shareholder thereof, as applicable, violate the terms of its partnership
certificate, partnership agreement, articles of incorporation, bylaws, operating
agreement, articles of organization or other formation agreement or document, as
applicable;
     (v) will observe, if it is a limited liability company, all limited
liability company formalities that relate to the entity’s separateness pursuant
to its formation documents, operating agreement, bylaws or partnership agreement
(as the case may be), or any other organizational filing or document governing
its affairs;
     (vi) has not and will not guarantee, pledge its assets for the benefit of,
or otherwise become obligated for, the obligations of any other person or hold
out its credit or assets as being available to satisfy the obligations of any
other person except for obligations for

E-1



--------------------------------------------------------------------------------



 



indemnification and other obligations of Borrower pursuant to its operating
agreement, bylaws or partnership agreement, as applicable;
     (vii) has not incurred and will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (A) the
Loan and (B) unsecured trade debt incurred in the ordinary course of business
(not evidenced by a note) and paid in the ordinary course of business in
connection with owning, operating and maintaining the Property, provided that
such indebtedness is paid within 90 days of when incurred (unless the claim for
such indebtedness is disputed in good faith and cash reserves are maintained
therefor during the period of such dispute which would be sufficient to
discharge fully such indebtedness);
     (viii) will be and will at all times hold itself out to the public as a
legal entity separate and distinct from any other entity (including, without
limitation, any affiliate (defined herein), general partner or member, as
applicable, or any affiliate of any of its general partners or members, as
applicable), will correct any known misunderstanding concerning its separate
identity, and will not identify any other entity (including, without limitation,
any affiliate, general partner or member, or any affiliate of any of its general
partners or members, as applicable) as a division or part of it;
     (ix) subject to the management of the Property by a property manager using
a single operating account and to the commingling of reserves and other funds
held by Lender as required under the Loan Documents, will not commingle its
funds or assets with those of any other person, and will maintain and account
for its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
person;
     (x) will maintain its own separate, complete and accurate accounts, books,
records and financial statements complying with GAAP, provided that it may file
or may be part of a consolidated federal tax return to the extent required or
permitted by applicable Law so long as there is an appropriate notation
indicating its separate existence and its assets and liabilities;
     (xii) will pay its obligations and expenses from its own funds and assets
(to the extent that it has funds to do so);
     (xiii) will not have any paid manager or director for the entity (other
than the Independent Manager (defined herein)) and, to the extent it has any
employees, it will pay the salaries of its own employees from its own funds and
in the absence of such paid employees, it will obtain all necessary services
through third parties or independent contractors;

E-2



--------------------------------------------------------------------------------



 



     (xiv) will conduct and operate business in its own name or in the name of
the Property, will allocate fairly and reasonably any overhead for shared office
space and use separate stationary, invoices and checks;
     (xv) will not enter into or be a party to any transaction with any of its
general partners, principals, affiliates or members, as applicable, or any
affiliate of any of its general partners, principals or members, except in the
ordinary course of business and upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with a third party other than an affiliate;
     (xvi) will not make loans or advance credit to any person (including
affiliates) other than to tenants of the Property in the form of tenant
allowances or tenant improvements, provided that this covenant shall not
preclude such entity from amending or modifying the financial terms of leases
for the Property pursuant to lease amendments or modifications completed in
accordance with the provisions of the Loan Documents;
     (xvii) will not take any action which, under the terms of its formation
document or other applicable organizational documents, requires the unanimous
consent of all directors, partners or members, as applicable, without such
required vote;
     (xviii) will not engage in, seek or consent to any dissolution, winding up,
liquidation, consolidation, merger, asset sale, bankruptcy or insolvency filing,
or material amendment to or modification (including any amendments or
modifications of its separateness covenants) of its partnership agreement,
articles of incorporation, bylaws, operating agreement, articles of organization
or other formation agreement or document, as applicable, without the required
written consent of Lender;
     (xix) will continue to operate its business with the goal of maintaining
capital which is adequate for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations, to the extent funds are available from the Property; and
     (xx) will not fail at any time to have at least one Independent Manager
that will vote on material matters affecting it, which matters shall include
(a) any proposed insolvency or bankruptcy proceeding of such entity,
(b) incurring indebtedness outside the ordinary course of business, (c) any
merger or consolidation of it with any other entity, (d) any dissolution or
liquidation of such entity, and (e) any amendment or modification of any
provision of its organizational documents relating to company purpose, title to
or management of the Property, its bankruptcy-remote status, and/or the
admission or removal of general partners or members, as the case may be,
provided that no

E-3



--------------------------------------------------------------------------------



 



termination or change of the Independent Manager shall be made without giving
Lender at least 20 days’ prior written notice, which notice shall include a copy
of any bio-profile or resume of such replacement Independent Manager.
Borrower shall agree to keep the Single Purpose Entity covenants set forth in
this paragraph (a) and such covenants will be included in the Loan Documents and
shall be, at the time of the Closing, included in Borrower’s organizational
documents.
     As used herein, the term “Independent Manager” shall mean a duly appointed
member of the board of directors or board of managers who is provided by a
nationally-recognized company that provides professional independent
directors/managers who shall not have been at the time of initial appointment or
at any time while serving as an Independent Manager, and may not have been at
any time during the preceding five years, (i) a stockholder, director, officer,
employee, partner, attorney or counsel of Borrower or any affiliate of Borrower,
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with such entity or any affiliate of Borrower,
(iii) a person controlling or under common control with any such stockholder,
partner, customer, supplier or other person, or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, customer,
supplier or other person. For purposes of this Exhibit E, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies or activities of a person, whether
through ownership of voting securities, by contract or otherwise, and the term
“affiliate” means for the specified person: (1) any person directly or
indirectly owning, controlling or holding with power to vote 10% or more of the
outstanding voting securities or interests of such specified person; (2) any
person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such specified
person; (3) any person directly or indirectly controlling, controlled by or
under common control with such specified person; (4) any officer, director or
partner of such specified person; (5) if such specified person is an officer,
director or partner, any entity for which such person or entity acts in any such
capacity; and (6) any close relative or spouse of such specified person if an
individual.
     If Borrower is a single-member limited liability company, then such limited
liability company must be duly organized and in good standing under the laws of
Delaware.
     (b) Borrower shall be duly organized and in good standing and qualified to
do business in the state where the Property is located. Applicant will, prior to
the Closing, transfer the Property to Borrower if Borrower is not currently the
owner thereof.
     (c) Attached hereto as Exhibit E-l is an Ownership Chart prepared by
Applicant that shows Borrower’s proposed ownership structure, including the
name, state of formation and type of entity of Borrower and each of

E-4



--------------------------------------------------------------------------------



 



Borrower’s constituents and their respective percentage interests in Borrower,
and showing the complete form of signature block for Borrower, including the
name and title of its authorized representative.
     (d) Applicant will deliver to Lender no later than 20 days before Closing,
all applicable organizational documents of Borrower and its constituents and of
Applicant, and will identify all owners of 10% or more of direct or indirect
ownership interests in Borrower, the percentage interest of each such owner, and
Borrower’s taxpayer identification number and address if different from
Applicant’s as indicated in Section 24. After Lender’s approval, none of the
foregoing may be amended without Lender’s consent.
     (e) The Ownership Chart and all organizational documents and information
delivered or to be delivered to Lender are correct and complete, and Borrower
shall be deemed to have recertified the same as of the Closing Date.

E-5



--------------------------------------------------------------------------------



 



EX. E-l
OWNERSHIP CHART
EXHIBIT E — l
OWNERSHIP CHART

E-1-1



--------------------------------------------------------------------------------



 



(FLOW CHART) [g22138g2213802.gif]

            [NAME OF BORROWER] , a Delaware limited
liability company
      By:           Title:             

Authorized Representatives:
David R. Emery—President and Chief Executive Officer
B. Douglas Whitman, II—Executive Vice President and Chief Operating Officer
Scott W. Holmes—Executive Vice President and Chief Financial Officer
John M. Bryant, Jr.—Executive Vice Present and General Counsel
Todd J. Meredith—Senior Vice President—Real Estate Investments
Brince R. Wilford—Senior Vice President—Real Estate Investments
Julie A. Wilson—Senior Vice President
Frederick M. Langreck—Senior Vice President, Treasurer
                                            and Assistant Secretary
James C. Douglas—Vice President—Asset Administration
Stephen E. Cox, Jr.—Vice President and Assistant General Counsel
Andrew E. Loope—Vice President and Corporate Counsel
Rita H. Todd—Secretary

E-1-2



--------------------------------------------------------------------------------



 



EX. F
NOTICE
EXHIBIT F
NOTICE
All acceptances, approvals, consents, demands, notices, requests and other
communications (the “Notices”) required or permitted to be given under this
Agreement must be in writing and sent by certified mail, return receipt
requested, or by nationally recognised overnight delivery service that provides
evidence of the date of delivery, with all charges prepaid (for next business
day delivery if sent by overnight delivery service), addressed to the
appropriate party at its address listed below:

     
If to Applicant or Borrower:
  Healthcare Realty Trust Incorporated
 
  3310 West End Avenue, Suite 700
 
  Nashville, Tennessee 37203
 
  Attn: James C. Douglas
 
   
with courtesy copies to:
  Healthcare Realty Trust Incorporated
 
  3310 West End Avenue, Suite 700
 
  Nashville, Tennessee 37203
 
  Attn: General Counsel
 
   
 
  and
 
   
 
  Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
 
  211 Commerce Street, Suite 1000
 
  Nashville, Tennessee 37201
 
  Attn: David J. White
 
   
If to Lender:
  Teachers Insurance and Annuity Association
 
  730 Third Avenue
 
  New York, New York 10017
 
  Attn: Director, Global Private Markets, Portfolio Management
 
  TIAA Authorization #AAA-6906
 
  Investment ID. #0006732
 
   
with courtesy copies to:
  Teachers Insurance and Annuity Association
 
  730 Third Avenue
 
  New York, New York 10017
 
  Attn: Associate General Counsel and Director, Asset Management Law
 
  TIAA Authorization #AAA-6906
 
  Investment ID. #0006732

F-1



--------------------------------------------------------------------------------



 



     
 
  and
 
   
 
  Teachers Insurance and Annuity Association
 
  8500 Andrew Carnegie Boulevard
 
  Mailstop: 8500N-C2-07
 
  Charlotte, North Carolina 28262
 
  Attn: Nicole Brovet Cantu

Lender and Applicant each may change the address to which Notices must be sent,
by notice given in accordance with the provisions of this Exhibit F. All Notices
given in accordance with the provisions of this Exhibit F will be deemed to have
been received upon the date of receipt if sent by certified mail, or one
business day after having been deposited with a nationally recognized overnight
delivery service if sent by overnight delivery. Notwithstanding the foregoing,
any Notice sent to the last designated address of any person to which it is
required to be sent pursuant to this Agreement shall not be deemed ineffective
if actual delivery cannot be made due to a change of address of the person to
which the Notice is directed or the refusal of such person to accept delivery
thereof.

F-2



--------------------------------------------------------------------------------



 



EX. G
CLOSING CONDITIONS
EXHIBIT G
CLOSING CONDITIONS
     Lender’s obligation to make the Loan is subject to timely satisfaction of
the conditions set forth below:
     1. Applicant shall have delivered (or caused Borrower or title company to
deliver) to Lender the following items relating to the Property as soon as
practicable after Acceptance and a reasonable period of time prior to Closing
but in all cases in accordance with any time period specifically set forth
below, all items to be reasonably satisfactory to Lender (and Applicant
acknowledges that Acceptance does not constitute Lender’s approval of any items
delivered to Lender prior to Acceptance):
     (a) originals or certified copies of all operating agreements and ground
leases affecting the Property to which Applicant or any of its affiliates is a
party (including, without limitation, any master ground lease or other ground
lease affecting the Property), and copies of reciprocal easement agreements,
management agreements, material agreements all non-residential leases, including
leases described or referred to in Exhibit D, together with any short form
leases, amendments, addenda, exhibits, lease guarantees or assignments relating
thereto, and as soon as practicable after execution, copies of all
non-residential leases or other material agreements affecting the Property
executed after the initial delivery of leases and other material agreements
hereunder. After Lender’s approval, none of the foregoing may be amended without
Lender’s prior consent;
     (b) two copies of the standard proposed form lease for the Property, which
may not be amended in any material respect after approval by Lender;
     (c) final plans and specifications for the Improvements described in
Exhibit C for any portion of the Improvements that is in Seismic Zone 3 or 4;
     (d) a current title report or binder (including the fee underlying any
leasehold estate), a search of appropriate UCC records, and, at Closing, an ALTA
Loan Title Insurance Policy with such coinsurance, reinsurance and endorsements
as Lender deems necessary issued by a title insurance company approved by Lender
and excluding any creditors’ rights exceptions or exclusions;
     (e) a current ALTA as-built survey certified to Lender;
     (f) a pro forma certification of the rent roll verifying information about
the leases affecting the Property (to be revised as necessary with new or
amended information arising after the pro forma was prepared), certified by
Borrower no more than 15 days and not less than 5 days before Closing, which
rent roll shall include (i) the square footage, commencement date, expiration
date, current rent and future rent (if such future rent is subject to a set
increase), (ii) a summary of each tenant’s lease provision(s) for reimbursement
of operating expenses, real estate taxes and insurance

G-1



--------------------------------------------------------------------------------



 



premiums, and (iii) a summary of any tenant purchase options, early lease
termination options and lease renewal options;
     (g) not less than 30 days before Closing, an original or certified copy of
insurance policies and evidence of payment of the insurance premium for full
replacement cost of the Improvements and Personal Property referred to in
Exhibit C (without deduction for depreciation), which insurance will include
fire and sprinkler leakage, extended coverage, vandalism, malicious mischief,
boiler and machinery, terrorism coverage, windstorm, earthquake and flood
insurance (if located in earthquake or flood zones), a minimum of 12 months of
rent loss insurance, and such other kinds of insurance as may be required by
Lender in its sole discretion, premiums prepaid, issued by companies and in
amounts reasonably satisfactory to Lender, with a standard mortgagee endorsement
in Lender’s favor for the property insurance, an additional insured endorsement
in Lender’s favor for liability insurance and a waiver of subrogation
endorsement, where applicable;
     (h) an original or certified copy of the unconditional certificate of
occupancy or other unconditional certificate of appropriate governmental
authorities evidencing compliance with all zoning, building and applicable
regulations, and an original or certified copy of any other consents, permits,
licenses, approvals and franchises referred to in paragraph 5 of this Exhibit G;
     (i) not more than 30 days and not less than 5 days before Closing,
(1) original tenant estoppel certificates dated not more than 30 days before
Closing from tenant Baylor Health Care System (“Baylor”) and any additional
tenants such that the total square footage covered by all received estoppels
equals or exceeds at least 75% of the total leased area of the Property, as
shown on the attached rent roll, and (2) an original tenant estoppel certificate
dated not more than 30 days before Closing for each non-residential lease
affecting the Property under which the tenant thereunder leases not less than
20,000 square feet of interior space within the Improvements and an original
subordination, non-disturbance and attornment agreement for each non-residential
lease affecting the Property under which the tenant thereunder leases not less
than 20,000 square feet of interior space within the Improvements and designated
by Lender in its sole discretion;
     (j) a certified inventory of Personal Property included in the Property;
     (k) to the extent the Property is composed of one or more separate tax
parcels, copies of receipted tax and assessment bills for the current tax year
and for the previous tax year for such tax parcels;
     (1) a form of opinion prepared by counsel satisfactory to Lender covering
such legal matters as Lender deems reasonably appropriate, including due
authorization, due execution, enforceability, usury or choice of law, and due
organization and good standing of Borrower, with the original to be signed,
dated and delivered to Lender at Closing;

G-2



--------------------------------------------------------------------------------



 



     (m) year-to-date operating statements for the Property for the fiscal year
in which Closing occurs and operating statements for the Property for the prior
fiscal year; capital and operating budgets for the Property for the remainder of
the fiscal year in which Closing occurs and for the next succeeding fiscal year;
and such other financial information covering operations of the Property and the
financial condition of Borrower, Borrower’s constituent entities and Applicant
as Lender may reasonably request;
     (n) standard UCC, bankruptcy, state and federal tax lien, and pending
litigation/judgment searches for (i) Borrower, (ii) Applicant, and (iii) the
Property Manager (if affiliated with Borrower or Applicant);
     (o) not less than 5 business days before Closing, ground lessor estoppel
and agreements in form and substance reasonably acceptable to Lender from any
fee owners of the Property; and
     (p) from time to time before Closing, such other documentation or
information as Lender may reasonably request in connection with Closing.
     2. In the event that the terms of any operating agreements, ground leases,
reciprocal easement agreements, management agreements and other material
agreements affecting the Property entitle Borrower to request an estoppel
certificate concerning the status or effectiveness of or compliance with the
terms and conditions of any such instrument (individually, an “REA Estoppel
Certificate”) and Lender so requests any such REA Estoppel Certificate prior to
Closing, Borrower shall use its good faith efforts to obtain any such REA
Estoppel Certificate prior to Closing in the form and from the parties
prescribed by such instrument (or, in the event no such form is prescribed, in a
form reasonably acceptable to Lender).
     3. The leasing requirements set forth in Exhibit D shall have been
satisfied.
     4. Borrower shall have executed and delivered to Lender documents
satisfactory to Lender (the “Loan Documents”) evidencing and securing the Loan
and any other obligations of Borrower set forth in this Agreement, which will
include provisions substantially in the form of the following:
     (a) late charges of 5% of any late payment; a default interest rate of 5%
per annum over the Fixed Interest Rate; the Evasion of Prepayment Premium
described in Exhibit A, payable upon repayment of the Loan after an event of
default or upon any other prepayment not permitted by the Loan Documents; and
provisions for payment of reasonable fees relating to actions of Lender
requested by Borrower under the Loan Documents;
     (b) a 5-day grace period for monetary defaults; and a 30-day grace period
after notice for non-monetary defaults which will be extended as necessary for
non-monetary defaults not susceptible of cure within 30 days, if Borrower
commences to cure within the 30-day period, diligently prosecutes

G-3



--------------------------------------------------------------------------------



 



the cure to completion and the entire grace period for a non-monetary default
does not exceed 120 days;
     (c) conditions to Borrower’s right to enter into leases affecting the
Property without Lender’s consent, which conditions are more particularly
described in Exhibit B;
     (d) requirements to deliver to Lender quarterly and annual financial
statements for the Property (and for annual financial statements for Borrower
and Guarantor/Indemnitor upon request) and such other financial information as
Lender may reasonably request front time to time. The financial statements
(which shall include partial fiscal years) shall be certified by Borrower and
may be unaudited, except that following an event of default, the annual
financial statements will be audited and accompanied by a satisfactory opinion
from a CPA approved by Lender;
     (e) a requirement to deliver to Lender quarterly and annual certifications
of the rent roll for the Property, certified by Borrower, verifying information
about all leases affecting the Property and verifying Borrower’s compliance with
the provisions of the Loan Documents relating to leasing;
     (f) subject to paragraphs 4 (g) and 4 (h) of this Exhibit G, prohibitions
on prior or subordinate liens and encumbrances against the Property or any
interest in the Property and on certain direct or indirect sales, assignments,
pledges or other transfers of the Property or any estate or interest therein
without Lender’s prior written consent which may be withheld in Lender’s sole
and absolute discretion, it being understood that prohibited transfers include
(A) direct or indirect changes (by operation of law or otherwise and including
mergers) in the identity or composition of Borrower or a change in control (as
defined in Exhibit E) of Borrower and (B) pledges, of stock or of partnership or
membership interests, as the case may be, in Borrower, provided that any change
in control of Guarantor or Indemnitor shall not constitute a change in control
of Borrower while the equity securities of Guarantor or Indemnitor are listed on
a public securities exchange or the over-the-counter market;
     (g) a one-time sale of the Property will be permitted, subject to the
following conditions: (i) Lender’s approval of the transferee, which must have a
net worth of at least $400 million and must be an institutional investor or
developer with a reputation and experience comparable to those of Applicant at
Closing; (ii) transferee’s express assumption of Borrower’s obligations under
the Loan Documents and with respect to the Property; (iii) Lender’s approval in
its sole discretion of a substitute guarantor and substitute indemnitor, and
delivery of substitute guaranty and indemnity instruments in substantially the
forms provided to Lender at Closing; (iv) satisfaction of the conditions set
forth in paragraph 4(h) of this Exhibit G; (v) Lender’s receipt of satisfactory
evidence that, immediately prior to the transfer and at least 12 months
subsequent to the transfer, the Property supports a loan to value ratio no
greater than 55%, with value to be determined by the purchase price of the
Property pursuant to an executed

G-4



--------------------------------------------------------------------------------



 



purchase and sale agreement with a bona fide third party purchaser, and a Debt
Service Coverage of not less than 1.40x; and (vi) payment of a transfer and
assumption fee in the amount of 1% of the outstanding principal balance of the
Loan;
     (h) the following conditions under which transfers of the membership
interests in Borrower will be permitted, subject to there being no change in
control (as defined in Exhibit E) of Borrower or the Property:
     (i) Lender shall have received prior notice;
     (ii) there shall then be no existing default under the Loan Documents and
all of Borrower’s payment obligations to Lender shall have been satisfied
through the date of transfer;
     (iii) Borrower shall have paid Lender’s costs (including legal fees and
expenses) and a processing fee relating to the transfer;
     (iv) the transfer shall not cause an ERISA violation;
     (v) the property manager of the Property shall be satisfactory to Lender;
     (vi) the transferee (including substitute guarantor or indemnitor) shall be
domiciled in the United States and/or is a citizen of the United States, shall
not be a “specifically designated national and blocked person” on the OFAC List
and otherwise shall not be in violation of any Anti-Terrorism Laws, shall not
have had adversarial dealings with Lender or had a monetary default under any
other investment with Lender, shall not have been found guilty of criminal
charges, and shall be free from bankruptcy;
     (vii) prior to the transfer, Borrower shall have provided Lender with a
Uniform Commercial Code search report satisfactory to Lender relating to the
transferee; and
     (viii) prior to the transfer, Borrower shall have delivered to Lender a
certification as to all of the foregoing matters executed by an entity
satisfactory to Lender, together with such evidence to confirm the accuracy of
such certification as Lender may reasonably request;
     (i) carve-outs from the non-recourse limitation on liability, which are set
forth in Exhibit H-6;
     (j) such covenants, warranties, representations and agreements of Borrower,
Lender, the administrator of the Deposit Account (defined herein)

G-5



--------------------------------------------------------------------------------



 



and a depositary institution as are required to satisfy the lock-box
requirements set forth in Exhibit H-7; and
     (k) a requirement that any termination fee paid to Borrower in excess of
$250,000 in connection with any lease termination shall be paid to Lender and
used to reimburse Borrower for tenant improvement costs and leasing commissions
associated with the affected leased premises (provided certain conditions are
met); provided, however that upon an event of default under the Loan Documents,
any and all lease termination fees (regardless of the amount) shall be paid to
Lender and used to reimburse Borrower for tenant improvement costs and leasing
commissions associated with the affected leased premises.
     5. Borrower’s composition shall continue to be the same as set forth in
Exhibit E, and the representations and warranties contained therein shall be
true, correct and complete as of the Closing Date.
     6. Lender shall have received evidence satisfactory to Lender that (i) the
Property shall be in material compliance with all applicable Law, including
those relating to construction, land use, health, safety and environmental
matters and (ii) all permits, licenses, approvals and franchises required for
the construction, use, operation, occupancy and management of the Property have
been obtained and are in good standing and Borrower has complied with any
specific conditions or requirements applicable to the Property.
     7. Lender shall have received and approved the following Consultants’
Inspections and Reports relating to the Property:
(a) a current appraisal (the “Appraisal”) prepared by an appraiser (the
“Appraiser”) engaged by Lender in accordance with Lender’s scope of work. The
Appraisal must support a loan to value ratio not to exceed 55%;
(b) a report (the “Engineering Report”), prepared by an independent engineer
(the “Engineering Consultant”) engaged by Lender, in accordance with Lender’s
scope of work. Applicant agrees to provide the Engineering Consultant with a
copy of any soils investigation report with respect to the Property in
Applicant’s possession. The Engineering Report will be based on a physical
inspection of the Improvements and review of the final plans and specifications
of the Improvements (to the extent they are required to be provided hereunder);
and
(c) Environmental assessment and compliance reports (the “Environmental and
Compliance Report”) prepared by an independent expert (the “Environmental
Consultant”) engaged by Lender in accordance with Lender’s scope of work.
Applicant will cooperate and use reasonable efforts to cause its tenants, its
property manager and other third parties with an interest in or information

G-6



--------------------------------------------------------------------------------



 



about the Property to cooperate with the consultants in their investigations.
Lender agrees to provide Borrower with copies of the Consultants’ Inspections
and Reports within 10 days after Closing. Neither Lender nor any of the
consultants will have any liability or responsibility to Borrower with respect
to the Consultants’ Inspections and Reports.
     8. Borrower and all of Borrower’s members shall be (i) free from bankruptcy
and (ii) solvent, as determined by Lender in its sole discretion, both in that
the value of their respective assets exceeds their respective liabilities and
that it is likely that they will be able to pay their debts, including, where
applicable, payments required by the Loan Documents, as they become due in the
foreseeable future.
     9. Lender shall have approved all legal matters.
Notwithstanding the requirements of this Exhibit G for the delivery of
information and other materials, Applicant and Borrower may satisfy their
delivery obligations under this Exhibit G for all or part of the information and
other materials to be delivered by providing Lender with the addresses of one or
more Internet web sites at which such information and other materials may be
accessed by Lender.

G-7



--------------------------------------------------------------------------------



 



EX. H
ADDITIONAL PROVISIONS
EXHIBIT H
ADDITIONAL PROVISIONS
The attached Exhibits H-1 through H-10 constitute the additional provisions
applicable to the Loan.
Index

         
1.
  Extension Terms   H-l
2.
  Correspondent Authority and Fee Arrangement   H-2
3.
  Cross Collateralization   H-3
4 .
  Ground Lease Terms   H-4
5.
  Insurance Proceeds and Condemnation Awards for Restoration — Conditions to Use
  H-5
6.
  Limitation of Liability   H-6
7
  Mortgage/Deed of Trust Provisions   H-6A
8
  Lock-Box Requirements   H-7
9.
  Allocated Loan Amounts   H-8
10.
  Release Provisions — Partial Release   H-9
11.
  Substitution of Collateral   H-10

H-1



--------------------------------------------------------------------------------



 



EX. H-1
LOAN EXTENSION PROVISIONS
EXHIBIT H — 1
EXTENSION TERMS
      First Extension: At any time between the 78th and 83rd month of the
Initial Term and provided (i) no event of default exists under the Loan, (ii)
the Debt Service Coverage at the Property is at least 1.40x, (iii) the loan to
value ratio is not greater than 55%, and (iv) Borrower pays an extension fee in
the amount of .50% of the then-current outstanding principal amount of the Loan,
Borrower will have the option to extend the Initial Term for an additional
12-month extension term (the “First Extension”), subject to the following: the
First Extension will on a floating rate basis, priced at 400 basis points over
the 1-month LIBOR rate with a minimum coupon of 7.25% and will be amortized on a
30-year schedule.
     Second Extension: At any time between the 10th and 11th month of the First
Extension and provided (i) no event of default exists under the Loan, (ii) the
Debt Service Coverage at the Property is at least 1.40x, (iii) the loan to value
ratio is not greater than 55%, and (iv) Borrower pays an extension fee in the
amount of .50% of the then-current outstanding principal amount of the Loan,
Borrower will have the option to extend the then-existing Term for an additional
12-month extension term (the “Second Extension”) on the same terms and
conditions as the First Extension.
     Prepayment during either the First Extension or the Second Extension will
be subject to the provisions of Section 1(f) and Exhibit A.
     In the event the Term is extended for either the First Extension or the
Second Extension, Lender will require Borrower to purchase an interest rate cap
from a “AA” rated counterparty and in a form reasonably acceptable to Lender.
The interest rate cap will be required at the first day of each extension and
shall cover the ensuing 12 months of such extension. The interest rate cap shall
be at a rate that will provide for a minimum 1.40x Debt Service Coverage at the
Property and such interest rate cap shall be assigned to Lender. The LIBOR rate
cap required shall be calculated by Lender based on the lower of actual Net
Operating Income of the Property for the preceding 12-month period and budgeted
Net Operating Income for the ensuing 12-month period.

H-1-1



--------------------------------------------------------------------------------



 



EX. H-2
CORRESPONDENT
EXHIBIT H — 2
CORRESPONDENT AUTHORITY AND FEE ARRANGEMENT
     Lender has retained Holliday Fenoglio Fowler, L.P. (the “Correspondent”) to
originate and obtain applications for mortgage loans for consideration by
Lender. Correspondent has been retained solely as an independent contractor and
will not be considered or construed under any circumstances to be an agent of
Lender. Applicant understands and agrees that Correspondent has no authority to
accept or execute this Agreement on behalf of Lender and that all
representations, documents and understandings between Applicant and
Correspondent with respect to Applicant’s offer for Borrower to borrow are
merged into this Agreement. Separate and apart from this Agreement, Applicant
and Correspondent have entered into an agreement that provides for Applicant to
pay to Correspondent a brokerage fee or commission in connection with the Loan
and, notwithstanding the merger provision contained in the preceding sentence,
such agreement is not merged into this Agreement.
     Applicant further acknowledges and agrees that Lender may have a separate
compensation arrangement with Correspondent pursuant to which payments may be
made by Lender to Correspondent or other compensation earned by Correspondent
based on various factors. Such factors may, among other things, include the
volume of new loan originations done by Correspondent with Lender (which may
include the Loan or other loans made by Lender to other borrowers), the amount
of loans serviced by Correspondent for Lender (which may include servicing of
the Loan as well as other loans made by Lender to other borrowers), the scope of
services and duties performed as part of the servicing performed by
Correspondent over the Term, or the existence of a sub-servicing arrangement in
connection with the Loan. Such compensation paid by Lender to Correspondent will
be in addition to any fees paid to Correspondent by Applicant or Borrower.

H-2-1



--------------------------------------------------------------------------------



 



EX. H-3
CROSS COLLATERALIZATION
EXHIBIT H — 3
CROSS COLLATERALIZATION
     The Loan Documents will contain cross-collateralization, cross-prepayment
and cross-default provisions satisfactory to Lender, subject to the terms of and
limitations imposed by the ground leases described in Exhibit H-4. Lender may,
at Lender’s option, determine that multiple notes, guarantees and/or mortgages
are required to document the Loan, and Borrower will execute such notes,
guarantees and mortgages. The Loan Documents will provide that if an event of
default occurs under any one of the notes and/or guarantees or under any one of
the mortgages securing the notes and/or guarantees or under any of the other
Loan Documents, such event of default will also constitute an event of default
under the other notes and/or guarantees and mortgages and Lender will be
entitled to exercise its remedies under all of the notes and/or guarantees,
mortgages and other Loan Documents, including to foreclose upon all of the
properties comprising the Property.

H-3-1



--------------------------------------------------------------------------------



 



EX. H-4
GROUND LEASE TERMS
EXHIBIT H — 4
GROUND LEASE TERMS
Ground Leases:
     Certain provisions of the ground leases that currently govern the terms of
the leasehold interests comprising part of the Property are set forth in the
schedule attached to this Exhibit H-4.
Ground Lessor Agreements with Lender:
     As a condition to Closing, Borrower will deliver to Lender a document in
recordable form executed by each ground lessor and reasonably satisfactory to
Lender which confirms, among other things, (a) that Lender shall have the right
to receive copies of all notices of default sent under the ground lease and
shall have the opportunity to cure said defaults (including an additional cure
period in the event ground lessee fails to cure any default which gives rise to
a right to terminate the ground lease), (b) that such ground lessor will enter
into a new ground lease or leases with Lender if the ground lease with such
ground lessor is terminated at any time during the term thereof for any reason,
including rejection of such ground lease in a bankruptcy proceeding, and/or
(c) that Lender shall have the right of prior review and approval of any
amendment, cancellation or termination of the ground lease provided that such
separate document shall not be required in the event the ground lease expressly
extends and provides such rights to Lender.

H-4-1



--------------------------------------------------------------------------------



 



GROUND LEASE SCHEDULE
GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement between Baylor Health Care System (the
“Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated July 30,
2004, as amended by Omnibus Amendment Agreement by and between, among other
parties, Landlord and Tenant, dated July 15, 2008 (as amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Landry Tower
 
   
Expiration Date
  December 31, 2059
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•   Premises do not include air rights.
 
   
Transfer of
Leasehold Interest
 
•   To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
 
   
 
 
•   During the Acceptable Transferee Requirement Period, any Transfer must be to
an Acceptable Transferee.
 
   
 
 
•   Any Transfer must be to a Qualified Transferee.
 
   
 
 
•   No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
 
   
 
 
•   A Change in Control:
 
   
 
 
(1)   Is not deemed to be a Transfer;
 
   
 
 
(2)   Must not result in Tenant or any Affiliate becoming a Disqualified Person;
 
   
 
 
(3)   That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
 
   
 
 
(4)   That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Other Campus

H-4-2



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
Ground Leased Property; and
 
   
 
 
(5)   That occurs within five years from the Effective Date triggers Landlord’s
right to repurchase all improvements in the Portfolio and otherwise subject to
ground leases with Landlord or any of its Affiliates.
 
   
 
 
•   Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
 
   
 
 
•   Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
 
   
 
 
•   Landlord has Right of First Refusal prior to Tenant’s acceptance of an offer
to purchase the Premises.
 
   
 
 
•   Transferee’s use of Premises must be consistent with permitted use under the
Lease, and Transferee must expressly assume Lease in writing.
 
   
Summary of Rights
of Mortgagee
 
•   Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
 
   
 
 
•   A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgage must pertain to the entire Campus Portfolio and Tenant
shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgagee that is an Institutional Lender is not required to be
approved by Landlord.
 
   
 
 
•   No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
 
   
 
 
•   Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
 
   
 
 
•   Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
 
   
 
 
•   Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
 
   
 
 
•   If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the

H-4-3



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
Premises from bankruptcy proceedings.
 
   
 
 
•   No voluntary cancellation, termination, surrender, amendment or modification
of the Lease by Tenant is binding on Leasehold Mortgagee without Leasehold
Mortgagee’s consent.
 
   
 
 
•   Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
 
   
 
 
•   If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee may
require that Landlord (a) enter into a new lease with Leasehold Mortgagee and
(b) convey all Improvements to Leasehold Mortgagee.
 
   
 
 
•   Landlord shall execute upon request from Tenant an agreement confirming the
agreements of Landlord in the Lease made for the benefit of Leasehold Mortgagee
and containing such other terms and provisions as Leasehold Mortgagee may
reasonably request that are consistent with the terms of the Lease.
 
   
 
 
•   Within 30 days of request. Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
 
   
Attornment
  If any lender succeeds to Landlord’s rights, Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-4



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement between Baylor Health Care System (the
“Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated July 30,
2004, as amended by Omnibus Amendment Agreement by and between, among other
parties, Landlord and Tenant, dated July 15, 2008 (as amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Wadley and Barnett Towers, Dallas Texas
 
   
Expiration Date
  December 31, 2059
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•   Premises do not include air rights.
 
   
Transfer of
Leasehold Interest
 
•   To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
 
   
 
 
•   During the Acceptable Transferee Requirement Period, any Transfer must be to
an Acceptable Transferee.
 
   
 
 
•   Any Transfer must be to a Qualified Transferee.
 
   
 
 
•   No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
 
   
 
 
•   A Change in Control:
 
   
 
 
(1)   Is not deemed to be a Transfer;
 
   
 
 
(2)   Must not result in Tenant or any Affiliate becoming a Disqualified Person;
 
   
 
 
(3)   That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
 
   
 
 
(4)   That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Other Campus
Ground Leased Property; and
 
   
 
 
(5)   That occurs within five years from the Effective Date

H-4-5



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
triggers Landlord’s right to repurchase all improvements in the Portfolio and
otherwise subject to ground leases with Landlord or any of its Affiliates.
 
   
 
 
•   Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
 
   
 
 
•   Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
 
   
 
 
•   Landlord has Right of First Refusal prior to Tenant’s acceptance of an offer
to purchase the Premises.
 
   
 
 
•   Transferee’s use of Premises must be consistent with permitted use under the
Lease, and Transferee must expressly assume Lease in writing.
 
   
Summary of Rights
of Mortgagee
 
•   Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
 
   
 
 
•   A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgage must pertain to the entire Campus Portfolio and Tenant
shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgagee that is an Institutional Lender is not required to be
approved by Landlord.
 
   
 
 
•   No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
 
   
 
 
•   Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
 
   
 
 
•   Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
 
   
 
 
•   Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
 
   
 
 
•   If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the Premises
from bankruptcy proceedings.
 
   
 
 
•   No voluntary cancellation, termination, surrender, amendment

H-4-6



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
or modification of the Lease by Tenant is binding on Leasehold Mortgagee without
Leasehold Mortgagee’s consent.
 
   
 
 
•   Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
 
   
 
 
•   If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee may
require that Landlord (a) enter into a new lease with Leasehold Mortgagee and
(b) convey all Improvements to Leasehold Mortgagee.
 
   
 
 
•   Landlord shall execute upon request from Tenant an agreement confirming the
agreements of Landlord in the Lease made for the benefit of Leasehold Mortgagee
and containing such other terms and provisions as Leasehold Mortgagee may
reasonably request that are consistent with the terms of the Lease.
 
   
 
 
•   Within 30 days of request. Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
 
   
Attornment
  If any lender succeeds to Landlord’s rights, Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-7



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement between Baylor University Medical Center
(the “Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated
July 30, 2004, as amended by Omnibus Amendment Agreement by and between, among
other parties, Landlord and Tenant, dated July 15, 2008 (as amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Sammons Tower, Dallas, Texas
 
   
Expiration Date
  December 31, 2059
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•   Premises do not include air rights.
 
   
Transfer of
Leasehold Interest
 
•   To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
 
   
 
 
•   During the Acceptable Transferee Requirement Period, any Transfer must be to
an Acceptable Transferee.
 
   
 
 
•   Any Transfer must be to a Qualified Transferee.
 
   
 
 
•   No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
 
   
 
 
•   A Change in Control:
 
   
 
 
(1)   Is not deemed to be a Transfer;
 
   
 
 
(2)   Must not result in Tenant or any Affiliate becoming a Disqualified Person;
 
   
 
 
(3)   That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
 
   
 
 
(4)   That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Other Campus
Ground Leased Property; and
 
   
 
 
(5)   That occurs within five years from the Effective Date

H-4-8



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
triggers Landlord’s right to repurchase all improvements in the Portfolio and
otherwise subject to ground leases with Landlord or any of its Affiliates.
 
   
 
 
•   Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
 
   
 
 
•   Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
 
   
 
 
•   Landlord has Right of First Refusal prior to Tenant’s acceptance of an offer
to purchase the Premises.
 
   
 
 
•   Transferee’s use of Premises must be consistent with permitted use under the
Lease, and Transferee must expressly assume Lease in writing.
 
   
Summary of Rights
of Mortgagee
 
•   Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
 
   
 
 
•   A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgage must pertain to the entire Campus Portfolio and Tenant
shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgagee that is an Institutional Lender is not required to be
approved by Landlord.
 
   
 
 
•   No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
 
   
 
 
•   Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
 
   
 
 
•   Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
 
   
 
 
•   Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
 
   
 
 
•   If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the Premises
from bankruptcy proceedings.
 
   
 
 
•   No voluntary cancellation, termination, surrender, amendment

H-4-9



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
or modification of the Lease by Tenant is binding on Leasehold Mortgagee without
Leasehold Mortgagee’s consent.
 
   
 
 
•   Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
 
   
 
 
•   If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee may
require that Landlord (a) enter into a new lease with Leasehold Mortgagee and
(b) convey all Improvements to Leasehold Mortgagee.
 
   
 
 
•   Landlord shall execute upon request from Tenant an agreement confirming the
agreements of Landlord in the Lease made for the benefit of Leasehold Mortgagee
and containing such other terms and provisions as Leasehold Mortgagee may
reasonably request that are consistent with the terms of the Lease.
 
   
 
 
•   Within 30 days of request, Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
 
   
Attornment
  If any lender succeeds to Landlord’s rights, Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-10



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement between Baylor Health Care System (the
“Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated July 30,
2004, as amended by Omnibus Amendment Agreement by and between, among other
parties, Landlord and Tenant, dated July 15, 2008 (as amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Baylor Geriatrics Center, Dallas, Texas
 
   
Expiration Date
  December 31, 2059
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•   Premises do not include air rights.
 
   
Transfer of
Leasehold Interest
 
•   To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
 
   
 
 
•   During the Acceptable Transferee Requirement Period, any Transfer must be to
an Acceptable Transferee.
 
   
 
 
•   Any Transfer must be to a Qualified Transferee.
 
   
 
 
•   No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
 
   
 
 
•   A Change in Control:
 
   
 
 
(1)   Is not deemed to be a Transfer;
 
   
 
 
(2)   Must not result in Tenant or any Affiliate becoming a Disqualified Person;
 
   
 
 
(3)   That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
 
   
 
 
(4)   That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Other Campus
Ground Leased Property; and
 
   
 
 
(5)   That occurs within five years from the Effective Date

H-4-11



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
triggers Landlord’s right to repurchase all improvements in the Portfolio and
otherwise subject to ground leases with Landlord or any of its Affiliates.
 
   
 
 
•   Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
 
   
 
 
•   Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
 
   
 
 
•   Landlord has Right of First Refusal prior to Tenant’s acceptance of an offer
to purchase the Premises.
 
   
 
 
•   Transferee’s use of Premises must be consistent with permitted use under the
Lease, and Transferee must expressly assume Lease in writing.
 
   
Summary of Rights
of Mortgagee
 
•   Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
 
   
 
 
•   A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgage must pertain to the entire Campus Portfolio and Tenant
shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
 
   
 
 
•   A Leasehold Mortgagee that is an Institutional Lender is not required to be
approved by Landlord.
 
   
 
 
•   No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
 
   
 
 
•   Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
 
   
 
 
•   Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
 
   
 
 
•   Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
 
   
 
 
•   If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the Premises
from bankruptcy proceedings.
 
   
 
 
•   No voluntary cancellation, termination, surrender, amendment

H-4-12



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
or modification of the Lease by Tenant is binding on Leasehold Mortgagee without
Leasehold Mortgagee’s consent.
 
   
 
 
•   Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
 
   
 
 
•   If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee may
require that Landlord (a) enter into a new lease with Leasehold Mortgagee and
(b) convey all Improvements to Leasehold Mortgagee.
 
   
 
 
•   Landlord shall execute upon request from Tenant an agreement confirming the
agreements of Landlord in the Lease made for the benefit of Leasehold Mortgagee
and containing such other terms and provisions as Leasehold Mortgagee may
reasonably request that are consistent with the terms of the Lease.
 
   
 
 
•   Within 30 days of request, Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
 
   
Attornment
  If any lender succeeds to Landlord’s rights, Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-13



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement between Baylor Health Care System (the
“Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated July 30,
2004, as amended by Omnibus Amendment Agreement by and between, among other
parties, Landlord and Tenant, dated July 15, 2008 (as amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary Premises  
Surgicare Building, Dallas, Texas
   
 
Expiration Date  
December 31, 2059
   
 
Renewals  
Two ten-year Renewal Options
   
 
Annual Fixed Rent  
*
   
 
Renewal Fixed Rent  
*
   
 
Additional Rent  
*
   
 
Contingent Rent  
*
   
 
Title to Improvements  
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
   
 
   
•   Premises do not include air rights.
   
 
Transfer of Leasehold Interest  
•   To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
   
 
   
•   During the Acceptable Transferee Requirement Period, any Transfer must be to
an Acceptable Transferee.
   
 
   
•   Any Transfer must be to a Qualified Transferee.
   
 
   
•   No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
   
 
   
•   A Change in Control:
   
 
   
(1)   Is not deemed to be a Transfer;
   
 
   
(2)   Must not result in Tenant or any Affiliate becoming a Disqualified Person;
   
 
   
(3)   That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
   
 
   
(4)   That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Other Campus
Ground Leased Property; and
   
 
   
(5)   That occurs within five years from the Effective Date

H-4-14



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
triggers Landlord’s right to repurchase all improvements in the Portfolio and
otherwise subject to ground leases with Landlord or any of its Affiliates.
   
 
   
•   Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
   
 
   
•   Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
   
 
   
•   Landlord has Right of First Refusal prior to Tenant’s acceptance of an offer
to purchase the Premises.
   
 
   
•   Transferee’s use of Premises must be consistent with permitted use under the
Lease, and Transferee must expressly assume Lease in writing.
   
 
Summary of Rights of Mortgagee  
•   Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
   
 
   
•   A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
   
 
   
•   A Leasehold Mortgage must pertain to the entire Campus Portfolio and Tenant
shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
   
 
   
•   A Leasehold Mortgagee that is an Institutional Lender is not required to be
approved by Landlord.
   
 
   
•   No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
   
 
   
•   Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
   
 
   
•   Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
   
 
   
•   Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
   
 
   
•   If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the Premises
from bankruptcy proceedings.
   
 
   
•   No voluntary cancellation, termination, surrender, amendment

H-4-15



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
or modification of the Lease by Tenant is binding on Leasehold Mortgagee without
Leasehold Mortgagee’s consent.
   
 
   
•   Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
   
 
   
•   If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee may
require that Landlord (a) enter into a new lease with Leasehold Mortgagee and
(b) convey all Improvements to Leasehold Mortgagee.
   
 
   
•   Landlord shall execute upon request from Tenant an agreement confirming the
agreements of Landlord in the Lease made for the benefit of Leasehold Mortgagee
and containing such other terms and provisions as Leasehold Mortgagee may
reasonably request that are consistent with the terms of the Lease.
   
 
   
•   Within 30 days of request, Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
   
 
Attornment  
If any lender succeeds to Landlord’s rights, Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-16



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

     
Ground Lease:
  Ground Lease Agreement between Baylor Medical Center at Plano (the “Landlord”)
and HRT Properties of Texas, Ltd. (the “Tenant”), dated March 31, 2003, as
amended by First Amendment to Ground Lease, dated April 30, 2003, as amended by
Second Amendment to Ground Lease, dated May 7, 2003, as amended by Third
Amendment to Ground Lease, dated May 16, 2003, as amended by Fourth Amendment to
Ground Lease, dated May 22, 2003, as amended by Fifth Amendment to Ground Lease,
dated January 28, 2004, as amended by Sixth Amendment to Ground Lease, dated
July 30, 2004, as amended by Seventh Amendment to Ground Lease, dated
November 30, 2007, as amended by Omnibus Amendment Agreement by and between,
among other parties, Landlord and Tenant, dated July 15, 2008 (as amended, the
Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Baylor Pavilion I, Plano, Texas
 
   
Expiration Date
  September 30, 2054
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•     Tenant may enter into leases with tenants of the Building.
 
   
 
 
•      Tenant may lease, sublease, assign, sell, mortgage, encumber and
otherwise transfer its interest in the Lease to Healthcare Realty Trust, or to
any entity which is owned or controlled by Healthcare Realty Trust.
 
   
 
 
•     Tenant may lease, sublease, assign, sell, mortgage, encumber and otherwise
transfer its interest in the Lease, the Premises and the Building, in whole but
not in part, to a Qualified Transferee.
 
   
 
 
•     Tenant may not otherwise assign, sublease, donate, sell or otherwise
transfer rights in Lease without prior written consent of Landlord.
 
   
Summary of Rights of Mortgagee
 
•     Tenant has right to grant a mortgage lien without Landlord’s consent, but
the mortgage will be subject to the Lease and

H-4-17



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
  subordinate to the rights of Landlord. If Landlord is provided with a copy of
the recorded mortgage within 30 days and given the mortgagee’s contact
information, Landlord agrees to the following terms:
 
   
 
 
(a)     There will be no cancellation, surrender or modification of the Lease by
agreement of Landlord and Tenant without the prior written consent of Mortgagee.
 
   
 
 
(b)     Landlord will simultaneously serve Tenant and Mortgagee with notice of
default. Mortgagee shall have same time period to cure, and Landlord shall
accept performance from Mortgagee.
 
   
 
 
(c)     Landlord shall not terminate the Lease or Tenant’s right to possession
by reason of Tenant’s default if Mortgagee shall:
 
   
 
 
(1)     Cure the default within 30 days after Landlord’s written notice,
provided that if the same cannot be cured by payment of Rent within such 30-day
period, Mortgagee shall have additional time so long as Mortgagee is proceeding
to cure with reasonable diligence; or
 
   
 
 
(2)     On or before the expiration of such 30-day period or such additional
time, as applicable, agree to perform the covenants of Tenant in writing, to the
extent they are capable of being performed by Mortgagee. In the event of such
agreement or if the default is not curable by Mortgagee, the default shall be
deemed cured and the Lease shall not terminate if Mortgagee proceeds to
foreclose and performs during foreclosure proceedings all obligations of Tenant
capable of performance by Mortgagee, provided (A) if the foreclosure is subject
to the leave of any court and Mortgagee attempts to obtain such leave in a
timely and diligent manner but is unsuccessful, the default shall be deemed
cured and (B) Mortgagee is not required to continue foreclosure if the default
prompting notice is cured. The obligations of Mortgagee terminate upon the sale,
assignment or transfer by Mortgagee to any transferee that assumes the
obligations of Tenant.
 
   
 
 
(d)     As long as there is a Mortgagee, the bankruptcy of Tenant shall not
permit Landlord to terminate the Lease as long as the Rent and other charges are
being paid.
 
   
 
 
(e)     While proceeding with foreclosure, Mortgagee may take possession of and
lease the Premises and, upon foreclosure, Mortgagee (but not any party to whom
the Lease is sold, transferred or assigned) may without further consent of
Landlord sell, transfer or assign the leasehold estate or sublet the Premises to
the extent Tenant is permitted to do so under the Lease. Any party acquiring the
leasehold estate, as a condition precedent to its enjoyment, must

H-4-18



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
assume in writing the liability for payment of accrued Rent and the performance
of all other obligations from the date of acquisition. Upon such assumption, the
assignor shall be released from the performance of unaccrued obligations.
Mortgagee must furnish a copy of the instrument of assignment or transfer. If
title is taken by Mortgagee in lieu of foreclosure, title may be granted to
subsidiary or affiliate of Mortgagee, which shall have same rights as Mortgagee
under Lease.
 
   
 
 
(f)     If Landlord terminates the Lease, it shall provide written notice to the
Mortgagee holding a first lien. Provided that all payments due under the Lease
are current and Mortgagee performs the unperformed obligations of Tenant,
Mortgagee has 30 days to demand a new lease under the same terms and conditions
as the Lease. Termination by Landlord is not effective as to Mortgagee until the
end of such 30-day period. During such 30-day period, Landlord may not cancel
existing subleases or enter into new subleases without prior written consent of
Mortgagee, not to be unreasonably withheld. The new lease shall have same
priority as the Lease.
 
   
 
 
(g)     At a limit of one per year, if Mortgagee requests an amendment to the
Lease that, in Landlord’s judgment, is not material, Landlord will execute
amendment with all costs and expenses charged to Tenant.
 
   
Attornment
  •     The Lease is superior in priority to any Landlord mortgage.

H-4-19



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement between Baylor Health Care System (the
“Landlord”) and HRT Properties of Texas, Ltd. (the “Tenant”), dated February 3,
2006, as corrected by Memorandum of Correction of Lease and Correction of
Memorandum of Lease, executed on October 21, 2008, but effective as of
February 3, 2006, as amended by Omnibus Amendment Agreement by and between,
among other parties, Landlord and Tenant, dated July 15, 2008 (as corrected and
amended, the Lease”)

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Medical Pavilion, 3900 Junius Street, Dallas, Texas
 
   
Expiration Date
  December 31, 2059
 
   
Renewals
  Two ten-year Renewal Options
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•     Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•     Premises do not include air rights.
 
   
Transfer of Leasehold Interest
 
•     To the extent provided in the Lease, Affiliate Transfers, Subleases and
Leasehold Mortgages are permitted and not subject to the separate restrictions
on a Transfer.
 
   
 
 
•     During the Acceptable Transferee Requirement Period, any Transfer must be
to an Acceptable Transferee.
 
   
 
 
•     Any Transfer must be to a Qualified Transferee.
 
   
 
 
•     No Transfer may be to a Person (or any of its Affiliates) that provides or
manages clinical health care services that compete with Baylor Health Care
System.
 
   
 
 
•     A Change in Control:
 
   
 
 
(1)     Is not deemed to be a Transfer;
 
   
 
 
(2)     Must not result in Tenant or any Affiliate becoming a Disqualified
Person;
 
   
 
 
(3)     That occurs during the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant which own any portion of the Portfolio;
 
   
 
 
(4)     That occurs after the Acceptable Transferee Requirement Period must
include all Affiliates of Tenant

H-4-20



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
which own any portion of the Other Campus Ground Leased Property; and
 
   
 
 
(5)   That occurs on or before July 31, 2009 triggers Landlord’s right to
repurchase all improvements in the Portfolio and otherwise subject to ground
leases with Landlord or any of its Affiliates.
 
   
 
 
•     Any Transfer must include Tenant’s entire interest in the Premises, the
Improvements and the Other Campus Ground Leased Property.
 
   
 
 
•     Landlord has Right of First Offer prior to Tenant’s solicitation of offers
for the purchase/sale of the Premises.
 
   
 
 
•     Landlord has Right of First Refusal prior to Tenant’s acceptance of an
offer to purchase the Premises.
 
   
 
 
•     Transferee’s use of Premises must be consistent with permitted use under
the Lease, and Transferee must expressly assume Lease in writing.
 
   
Summary of Rights of Mortgagee
 
•     Landlord consent is not required for a Leasehold Mortgage, but condition
precedent to Leasehold Mortgage is execution of tri-party agreement among
Landlord, Tenant and mortgagee providing Landlord right to purchase the loan for
total amount owing.
 
   
 
 
•     A Leasehold Mortgage may not encumber property other than the Campus
Portfolio.
 
   
 
 
•     A Leasehold Mortgage must pertain to the entire Campus Portfolio and
Tenant shall not enter into a Leasehold Mortgage for less than the entire Campus
Portfolio.
 
   
 
 
•     A Leasehold Mortgagee that is an Institutional Lender is not required to
be approved by Landlord.
 
   
 
 
•     No Leasehold Mortgage may be cross-defaulted with other indebtedness of
Tenant that is not secured by the Leasehold Mortgage.
 
   
 
 
•     Leasehold Mortgagee has right to notice from Landlord of any default by
Tenant under the Lease after providing its address for notice to Landlord.
 
   
 
 
•     Leasehold Mortgage shall expressly provide that all notices of default
thereunder served on Tenant must be delivered concurrently to Landlord.
 
   
 
 
•     Landlord may not terminate the Lease based on a Tenant default if the
Leasehold Mortgagee cures the default within 30 days following Landlord’s notice
that it intends to terminate the Lease (or such longer period as required, as
long as default is not curable by payment or expenditure of money and cure is
commenced within such 30 day period and diligently pursued).
 
   
 
 
•     If Tenant declares bankruptcy and Leasehold Mortgagee is thereby precluded
from pursuing foreclosure or transfer in lieu of foreclosure, Leasehold
Mortgagee’s cure period is extended as reasonably required so long as Leasehold
Mortgagee uses reasonable and diligent efforts to obtain release of the

H-4-21



--------------------------------------------------------------------------------



 



EX. H-4
GROUND LEASE TERMS

      Lease Provision   Summary
 
 
Premises from bankruptcy proceedings.
 
   
 
 
•     No voluntary cancellation, termination, surrender, amendment or
modification of the Lease by Tenant is binding on Leasehold Mortgagee without
Leasehold Mortgagee’s consent.
 
   
 
 
•     Leasehold Mortgagee is not liable for Tenant’s obligations under the Lease
until the. Leasehold Mortgagee acquires Tenant’s rights by foreclosure or
transfer in lieu thereof. After acquiring Tenant’s interest in the Lease, the
Leasehold Mortgagee is only liable for the obligations of Tenant until the
Leasehold Mortgagee transfers or assigns the leasehold interest as permitted by
the Lease.
 
   
 
 
•     If Tenant declares bankruptcy and rejects the Lease, Leasehold Mortgagee
may require that Landlord (a) enter into a new lease with Leasehold Mortgagee
and (b) convey all Improvements to Leasehold Mortgagee.
 
   
 
 
•     Landlord shall execute upon request from Tenant an agreement confirming
the agreements of Landlord in the Lease made for the benefit of Leasehold
Mortgagee and containing such other terms and provisions as Leasehold Mortgagee
may reasonably request that are consistent with the terms of the Lease.
 
   
 
 
•     Within 30 days of request, Landlord will certify to the best of its
knowledge (a) that the Lease is unmodified except as stated and in full force
and effect, (b) dates to which payments have been made, (c) that no notice of
default received by Landlord that has not been cured except as stated and
(d) that Tenant is not in default.
 
   
Attornment
  If any lender succeeds to Landlord’s rights. Tenant will attorn to such
successor, and will execute any instrument necessary to confirm such attornment.

H-4-22



--------------------------------------------------------------------------------



 



EX. H-5
INS./CONDEMNATION
EXHIBIT H — 5
INSURANCE PROCEEDS AND CONDEMNATION AWARDS FOR
RESTORATION — CONDITIONS TO USE
     The terms of the applicable ground leases shall govern the application of
insurance proceeds and condemnation awards (the “Proceeds”) payable with the
respect to the Property during the Term, provided that, to the extent permitted
by the applicable ground leases, the Loan Documents will permit Lender to apply
Proceeds against the Loan subject to the following provisions to be included in
the Loan Documents:
     (a) Notwithstanding the foregoing, after a casualty or a condemnation (a
“Destruction Event:”), Lender will make the Proceeds (less any costs incurred by
Lender in collecting the Proceeds) available for restoration in accordance with
the conditions for disbursements set forth in the Loan Documents, provided that
the following conditions are met:
     (i) Borrower or the transferee under a permitted transfer, if any,
continues to be Borrower at the time of the Destruction Event and at all times
thereafter until the Proceeds have been fully disbursed;
     (ii) no default under the Loan Documents exists at the time of the
Destruction Event and no event of default has occurred during the 12 months
prior to the Destruction Event;
     (iii) all leases in effect immediately prior to the Destruction Event
continue in full force and effect notwithstanding the Destruction Event, except
as otherwise approved by Lender;
     (iv) if the Destruction Event is a condemnation, Borrower delivers to
Lender evidence satisfactory to Lender that the Improvements can be restored to
an economically and architecturally viable unit;
     (v) Borrower delivers to Lender evidence satisfactory to Lender that the
Proceeds are sufficient to complete such restoration or if the Proceeds are
insufficient to complete such restoration, Borrower first deposits with Lender
funds (the “Additional Funds”) that when added to the Proceeds will be
sufficient to complete such restoration;
     (vi) if the Destruction Event is a casualty, Borrower delivers to Lender
evidence satisfactory to Lender that the insurer under each affected insurance
policy has not denied liability under such policy as to Borrower or the insured
under such policy;
     (vii) Lender is satisfied that the proceeds of any rent loss insurance in
effect together with other available gross revenues from the Property are
sufficient to pay debt service payments after paying taxes and assessments,
insurance premiums, reasonable and customary

H-5-1



--------------------------------------------------------------------------------



 



operating expenses and capital expenditures until the restoration is complete;
     (viii) Lender is satisfied that the restoration will be completed on or
before the date (the “Restoration Completion Date”) that is the earliest of:
(A) 12 months prior to the expiration of the then-existing Term; (B) 12 months
after the Destruction Event; (C) the earliest date required for completion of
restoration under any lease affecting the Property; or (D) any date required by
Law; and
     (ix) for the 12-month period immediately preceding the Destruction Event,
the annual Debt Service Coverage was at least 1.15x and, at the time of the
Destruction Event, is at least 1.15x, provided that, if the Net Operating Income
does not provide such Debt Service Coverage, Borrower expressly authorizes and
instructs Lender (at Lender’s sole discretion) to apply an amount from the
Proceeds to reduction of the outstanding principal amount of the Loan in order
to reduce the annual debt service payments sufficiently for such Debt Service
Coverage to be achieved. The reduced debt service payments will be calculated
using the Fixed Interest Rate and an amortization schedule that will achieve the
same proportionate amortization of the reduced principal over the then-remaining
Term as would have been achieved if the principal and the originally scheduled
debt service payments had not been reduced. Borrower will execute any
documentation that Lender deems reasonably necessary to evidence the reduced
principal and debt service payments.
     (b) If the total Proceeds for any Destruction Event are $250,000 or less
and Lender elects or is obligated by Law or under the Loan Documents to make the
Proceeds available for restoration, Lender will disburse to Borrower the entire
amount received by Lender, and Borrower will commence restoration promptly after
the Destruction Event and complete restoration not later than the Restoration
Completion Date.
     (c) If the Proceeds for any Destruction Event exceed $250,000 and Lender
elects or is obligated by Law or under the Loan Documents to make the Proceeds
available for restoration, Lender will disburse the Proceeds and any required
additional funds (the “Restoration Funds”) upon Borrower’s request as
restoration progresses, generally in accordance with normal construction lending
practices for disbursing funds for construction costs, provided that the
following conditions are met:
     (i) Borrower commences restoration promptly after the Destruction Event and
completes restoration on or before the Restoration Completion Date;
     (ii) if Lender requests, Borrower delivers to Lender prior to commencing
restoration, for Lender’s approval, plans and specifications and a detailed
budget for the restoration;

H-5-2



--------------------------------------------------------------------------------



 



     (iii) Borrower delivers to Lender satisfactory evidence of the costs of the
restoration incurred prior to the date of the request and such other documents
as Lender may request, including mechanics’ lien waivers and title insurance
endorsements;
     (iv) Borrower pays all costs of restoration whether or not the Restoration
Funds are sufficient and, if at any time during the restoration, Lender
determines that the undisbursed balance of the Restoration Funds is insufficient
to complete restoration, Borrower deposits with Lender, as part of the
Restoration Funds, an amount equal to the deficiency within 30 days after
receiving notice of the deficiency from Lender; and
     (v) there is no default under the Loan Documents at the time Borrower
requests funds or at the time Lender disburses funds.
     (d) If an event of default under the Loan Documents occurs at any time
after the Destruction Event, then Lender will have no further obligation to make
any remaining Proceeds available for restoration and may apply any remaining
Proceeds as a credit against any portion of the Loan selected by Lender in its
sole discretion.
     (e) Lender may elect at any time prior to or during the course of
restoration to retain, at Borrower’s expense, an independent engineer or other
environmental consultant to review the plans and specifications, to inspect
restoration as it progresses and to provide reports. If any matter included in a
report by the engineer or consultant is unsatisfactory to Lender, Lender may
suspend disbursement of the Restoration Funds until the unsatisfactory matters
contained in the report are resolved to Lender’s satisfaction.
     (f) If Borrower fails to commence and complete restoration in accordance
with the terms of the Loan Documents, then in addition to any other remedies
available to Lender, Lender may elect to restore the Improvements on Borrower’s
behalf and reimburse itself out of the Restoration Funds for costs and expenses
incurred by Lender in restoring the Improvements or Lender may apply the
Restoration Funds as a credit against any portion of the Loan selected by Lender
in its sole discretion.
     (g) Lender may commingle the Restoration Funds with its general assets and
will not be liable to pay any interest or other return on the Restoration Funds
unless otherwise required by Law. Lender will not hold any Restoration Funds in
trust. Lender may elect to deposit the Restoration Funds with a depository
satisfactory to Lender under a disbursement and security agreement satisfactory
to Lender.
     (h) Borrower will pay all of Lender’s expenses incurred in connection with
a Destruction Event or restoration. If Borrower fails to do so, then in addition
to any other remedies available to Lender, Lender may from time to time
reimburse itself out of the Restoration Funds.

H-5-3



--------------------------------------------------------------------------------



 



     (i) If any excess Proceeds remain after restoration, Lender may elect, in
its sole discretion, either to apply the excess as a credit against any portion
of the Loan as selected by Lender in its sole discretion or to deliver the
excess to Borrower.
     (j) No Prepayment Premium or Evasion of Prepayment Premium shall be due in
connection with any prepayment of the Loan from Proceeds.

H-5-4



--------------------------------------------------------------------------------



 



EX. H-6
LIMIT. LIAB.
EXHIBIT H — 6
LIMITATION OF LIABILITY
     The Loan Documents will include the following provisions relating to the
limitation of Borrower’s liability:
     (a) Notwithstanding any provision in the Loan Documents to the contrary,
except as set forth in paragraphs (b) and (c) of this Exhibit H-6, if Lender
seeks to enforce the collection of the Loan, Lender will foreclose its
mortgage/deed of trust instead of instituting suit on the note or other
instrument evidencing the Loan. If a lesser sum is realized from a foreclosure
of the mortgage/deed of trust and the sale of the Property than the
then-outstanding amount owed under the Loan, Lender will not institute any suit
or proceeding against Borrower or Borrower’s general partners, if any, for or on
account of the deficiency, except as set forth in paragraphs (b) and (c) of this
Exhibit H-6.
     (b) The limitation of liability in paragraph (a) of this Exhibit H-6 will
not affect or impair (i) the lien of the mortgage/deed of trust or Lender’s
other rights and remedies under the Loan Documents, including Lender’s right as
mortgagee or secured party to commence an action to foreclose any lien or
security interest Lender has under the Loan Documents; (ii) the validity of the
Loan Documents or the obligations evidenced thereby; (iii) Lender’s rights under
any Loan Documents that are not expressly non recourse; or (iv) Lender’s right
to present and collect on any letter of credit or other credit enhancement
document held by Lender in connection with the obligations evidenced by the Loan
Documents.
     (c) The following are excluded and excepted from the limitation of
liability in paragraph (a) of this Exhibit H-6 and Lender may recover personally
against Guarantor and Borrower and its general partners, if any, for the
following:
     (i) all losses suffered and liabilities and expenses incurred by Lender
relating to any fraud, intentional misrepresentation or omission by Borrower or
any of Borrower’s partners, members, officers, directors, shareholders or
principals in connection with (A) the performance of any of the conditions to
Lender making the Loan; (B) any inducements to Lender to make the Loan; (C) the
execution and delivery of the Loan Documents; (D) any certificates,
representations or warranties given in connection with the Loan; or
(E) Borrower’s performance of the obligations evidenced by the Loan Documents;
     (ii) all rents derived from the Property after an event of default under
the Loan Documents which event of default is a basis of a proceeding by Lender
to enforce the collection of the Loan and all moneys that, on the date such
event of default occurs, are on deposit in one or more accounts used by or on
behalf of Borrower relating to the operation of the Property, except to the
extent properly applied to payment of debt service payments, taxes and
assessments, insurance

H-6-1



--------------------------------------------------------------------------------



 



premiums and any reasonable and customary expenses incurred by Borrower in the
operation, maintenance and leasing of the Property or delivered to Lender
directly or pursuant to the Lock-Box Agreement;
     (iii) the cost of remediation of any Environmental Activity affecting the
Property, any diminution in the value of the Property arising from any
Environmental Activity affecting the Property and any other losses suffered and
any other liabilities and expenses incurred by Lender arising from a default
under the provisions of the mortgage/deed of trust substantially in the form of
Exhibit H-6A, Part I (and as mutually agreed to by Lender and Borrower);
     (iv) all security deposits collected by Borrower or any of Borrower’s
predecessors and not refunded to tenants in accordance with their respective
leases, applied in accordance with the leases or Law or delivered to Lender, and
all tenant letters of credit and advance , rents collected by Borrower or any of
Borrower’s predecessors and not applied in accordance with the leases or
delivered to Lender directly or pursuant to the Lock-Box Agreement;
     (v) any fee paid upon the termination of a lease affecting the Property
received by Borrower which is not paid to Lender (or an escrow agent selected by
Lender) to the extent required under the terms and conditions of the Loan
Documents;
     (vi) the replacement cost of any fixtures and personal property owned by
Borrower and removed from the Property by Borrower after an event of default
occurs;
     (vii) all losses suffered and liabilities and expenses incurred by Lender
relating to any acts or omissions by Borrower that result in waste (including
economic and non-physical waste) on the Property;
     (viii) all protective advances and other payments made by Lender pursuant
to express provisions of the Loan Documents after the occurrence and during the
continuance of a default thereunder to protect Lender’s security interest in the
Property or to protect the assignment of the property effected by the Loan
Documents;
     (ix) all mechanics’ or similar liens relating to work performed on or
materials delivered to the Property prior to Lender’s exercising its remedies
under the Loan Documents but only to the extent Lender had advanced funds to pay
for the work or materials;
     (x) all Proceeds that are not applied in accordance with the Loan
Documents;
     (xi) all losses suffered and liabilities and expenses incurred by Lender
relating to the forfeiture or threatened forfeiture of the Property to a
governmental authority;

H-6-2



--------------------------------------------------------------------------------



 



     (xii) all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under any of the provisions of the
mortgage/deed of trust relating to ERISA;
     (xiii) all losses suffered and liabilities and expenses incurred by Lender
relating to any default under any of the provisions of the mortgage/deed of
trust relating to anti-terrorism or money laundering;
     (xiv) all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under the provisions of the mortgage/deed of
trust requiring Borrower to provide prior notice to Lender of any change in
Borrower’s legal name, place of business or state of organization;
     (xv) all losses suffered and liabilities and expenses incurred by Lender
relating to the failure to maintain, or to pay the premiums for, any insurance
required to be maintained under the Loan Documents; and
     (xvi) all losses suffered and liabilities and reasonable expenses incurred
by Lender in connection with any default by Borrower beyond any applicable grace
and cure period under any ground leases affecting the Property (including any
master ground leases, as applicable) under which Borrower is the tenant or any
violation of any covenant contained in the mortgage/deed of trust substantially
in the form set forth in Exhibit H-6A, Part II (and as mutually agreed to by
Lender and Borrower) or in connection with a termination of any ground lease
affecting the Property (but with respect to any default caused by the failure to
pay rent under any such ground lease, only to the extent that there exists or
existed sufficient funds from the operation of the Property for the payment
thereof).
Notwithstanding the foregoing, the limitation of liability set forth in
paragraph (a) of this Exhibit H-6 SHALL BECOME NULL AND VOID and shall be of no
further force and effect and Lender may recover personally against Borrower and
its general partners, if any, in the event of (i) a voluntary bankruptcy or
insolvency proceeding of Borrower filed without the prior consent of Lender if
such proceeding is not dismissed in accordance with the terms of the
mortgage/deed of trust, (ii) an involuntary bankruptcy or insolvency proceeding
of Borrower, in which Borrower, any of its principals, officers, general
partners or members, or Guarantor colludes with creditors in such bankruptcy or
insolvency proceeding if such proceeding is not dismissed in accordance with the
terms of the mortgage/deed of trust, (iii) an event of default occurs under any
of the covenants or requirements contained in the mortgage/deed of trust
relating to maintenance and operation of Borrower as a Special Purpose Entity,
or (iv) a transfer of the Property that is not permitted under the mortgage/deed
of trust, including the prohibition on any transfer that results in a violation
of ERISA, money-laundering laws or the Anti-Terrorism Laws.

H-6-3



--------------------------------------------------------------------------------



 



     (d) Nothing under paragraph (a) of this Exhibit H-6 will be deemed to be a
waiver of any right which Lender may have under Sections 506(a), 506(b), 1111(b)
or any other provisions of the Bankruptcy Code or under any other Law relating
to bankruptcy or insolvency to file a claim for the full amount of the Loan or
to require that all collateral will continue to secure all of the obligations
evidenced by the Loan Documents in accordance therewith.

H-6-4



--------------------------------------------------------------------------------



 



EX. H-6A
LIMIT. LIAB.
EXHIBIT H — 6A
MORTGAGE/DEED OF TRUST PROVISIONS
Part I:
Environmental Representations.
     Except as disclosed in the Environmental Report and to Borrower’s knowledge
as of the date of this Deed of Trust:
     (i) no Environmental Activity has occurred or is occurring on the Property
other than the use, storage, and disposal of Hazardous Materials which (A) are
in the ordinary course of business consistent with the Permitted Use; (B) are in
compliance with all Environmental Laws and (C) have not resulted in Material
Environmental Contamination of the Property; and
     (ii) no Environmental Activity has occurred or is occurring on any property
in the vicinity of the Property which has resulted in Material Environmental
Contamination of the Property.
Environmental Covenants.

  (a)   Borrower will not cause or knowingly permit any Material Environmental
Contamination of the Property.     (b)   Borrower will not cause or knowingly
permit any Environmental Activity to occur on the Property other than the use,
storage and disposal of Hazardous Materials which (A) are in the ordinary course
of business consistent with the Permitted Use; (B) are in compliance with all
Environmental Laws; and (C) do not create a risk of Material Environmental
Contamination of the Property.     (c)   Borrower will notify Lender immediately
upon Borrower becoming aware of (i) any Material Environmental Contamination of
the Property or (ii) any Environmental Activity with respect to the Property
that is not in accordance with the preceding subsection (b). Borrower promptly
will deliver to Lender copies of all documents delivered to or received by
Borrower regarding the matters set forth in this subsection, including notices
of Proceedings or investigations concerning any Material Environmental
Contamination of the Property or Environmental Activity or concerning Borrower’s
status as a potentially responsible party (as defined in the Environmental
Laws). Borrower’s notification of Lender in accordance with the provisions of
this subsection will not be deemed to excuse any default under the Loan
Documents resulting from the violation of Environmental Laws or the Material
Environmental Contamination of the Property or Environmental Activity that is
the subject of the notice. If Borrower receives

H-6-5



--------------------------------------------------------------------------------



 



      notice of a suspected violation of Environmental Laws in the vicinity of
the Property that poses a risk of Material Environmental Contamination of the
Property, Borrower will give Lender notice and copies of any documents received
relating to such suspected violation.     (d)   From time to time at Lender’s
request, Borrower will deliver to Lender any information known and documents
available to Borrower relating to the environmental condition of the Property.  
  (e)   Lender may perform or engage an independent consultant to perform an
assessment of the environmental condition of the Property and of Borrower’s
compliance with this Section on an annual basis, or at any other time for
reasonable cause, or after an Event of Default. In connection with the
assessment: (i) Lender or consultant may enter and inspect the Property and
perform tests of the air, soil, ground water and building materials;
(ii) Borrower will cooperate and use best efforts to cause tenants and other
occupants of the Property to cooperate with Lender or consultant, subject to the
terms of such tenants’ respective leases and applicable law; (iii) Borrower will
receive a copy of any final report prepared after the assessment, to be
delivered to Borrower not more than 10 days after Borrower requests a copy and
executes Lender’s standard confidentiality and waiver of liability letter;
(iv) Borrower will accept custody of and arrange for lawful disposal of any
Hazardous Materials required to be disposed of as a result of the tests; (v)
Lender will not have liability to Borrower with respect to the results of the
assessment; and (vi) Lender will not be responsible for any damage to the
Property resulting from the tests described in this subsection and Borrower will
look solely to the consultant to reimburse Borrower for any such damage. The
consultant’s assessment and reports will be at Borrower’s expense (i) if the
reports disclose any material adverse change in the environmental condition of
the Property from that disclosed in the Environmental Report; (ii) if Lender
engaged the consultant when Lender had reasonable cause to believe Borrower was
not in compliance with the terms of this Section and, after written notice from
Lender, Borrower failed to provide promptly reasonable evidence that Borrower is
in compliance; or (iii) if Lender engaged the consultant after the occurrence of
an Event of Default.

If Lender has reasonable cause to believe that there is Environmental Activity
at the Property, Lender may elect in its sole discretion to release from the
lien of this Deed of Trust any portion of the Property affected by the
Environmental Activity and Borrower will accept the release.

H-6-6



--------------------------------------------------------------------------------



 



Part II:
Ground Lease Provisions.

  (a)   The Ground Lease is in full force and effect has not been amended and
represents the entire agreement between Borrower and Ground Lessor and there are
no defaults, events of default or events which with the passage of time or the
giving of notice, would constitute a default or event of default under the
Ground Lease.     (b)   Borrower will pay the Ground Rent as and when required
under the Ground Lease and will perform all of Borrower’s obligations as ground
lessee under the Ground Lease as and when required under the Ground Lease.    
(c)   Borrower will cause Ground Lessor to pay and perform all of Ground
Lessor’s obligations under the Ground Lease as and when required under the
Ground Lease, will not give any approval required or permitted under the Ground
Lease without Lender’s prior approval and will not exercise any options under
the Ground Lease without Lender’s prior approval.     (d)   Borrower will not
amend or waive any provisions of the Ground Lease; cancel or surrender the
Ground Lease; or release or discharge Ground Lessor from any of the terms or
obligations of the Ground Lease, without in each instance Lender’s prior
approval which may be withheld in its sole discretion.     (e)   Borrower
promptly will deliver to Lender copies of any notices of default or of
termination that Borrower receives or delivers relating to the Ground Lease.    
(f)   Without limiting Lender’s independent rights and remedies under Section
365(h) of the Bankruptcy Code:

  (i)   Borrower will not elect to treat the Ground Lease as terminated under
Subsection 365(h)(l) of the Bankruptcy Code without Lender’s prior consent to be
exercised in its sole discretion, any such election made without Lender’s prior
consent is null and void;     (ii)   Without in any manner limiting the
provisions of subparagraph (i) of this Section, the lien of this Deed of Trust
will attach to all of

H-6-7



--------------------------------------------------------------------------------



 



      Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, including all of Borrower’s rights to
remain in possession of the Property and Lender may assert, or direct Borrower
to assert, any of such rights and remedies.     (iii)   If, pursuant to
Subsection 365(h) of the Bankruptcy Code, Borrower seeks to offset against
Ground Rent the amount of any damages caused by Ground Lessor’s failure to
perform any of its obligations under the Ground Lease after the Ground Lessor
rejects the Ground Lease under the Bankruptcy Code, Borrower will, prior to
effecting such offset, notify Lender of its intent to do so, setting forth the
amount proposed to be so offset and the basis therefor. Lender will have the
right to object to all or any part of such offset and, in the event of such
objection, Borrower will not effect any offset of the amount so objected to by
Lender. Neither Lender’s failure to object as aforesaid nor any objection or
other communication between Lender and Borrower relating to such offset will
constitute an approval of any such offset by Lender. Borrower will indemnify,
defend and save Lender harmless from and against any and all claims, demands,
actions, suits, proceedings, damages, losses, costs and expenses of every nature
whatsoever (including attorneys’ fees) arising from or relating to any offset by
Borrower against the rent reserved in the Ground Lease.     (iv)   Borrower
unconditionally assigns, transfers and sets over to Lender all of Borrower’s
claims and rights to the payment of damages arising from any rejection by Ground
Lessor of the Ground Lease under the Bankruptcy Code. Lender will have the right
to proceed in its own name or in the name of Borrower in respect of any claim,
suit, action or proceeding relating to the rejection of the Ground Lease,
including the right to file and prosecute, to the exclusion of Borrower, any
proofs of claim, complaints, motions, application, notice and other documents,
in any case in respect of Ground Lessor under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing

H-6-8



--------------------------------------------------------------------------------



 



      claims, rights and remedies, and will continue in effect until all of the
indebtedness and obligations secured by this Deed of Trust will have been
satisfied and discharged in full. Any amounts received by Lender as damages
arising out of the rejection of the Ground Lease as aforesaid will be applied
first to all costs and expenses of Lender (including attorneys’ fees) incurred
in connection with the exercise of any of its rights or remedies under this
subsection (iv) and then in accordance with subsection (iii) of this Section.  
  (v)   In any Proceeding under the Bankruptcy Code relating to the Ground Lease
or the Property, Borrower will appear in the Proceeding and will protect
Lender’s interests in the Property and under the Loan Documents with attorneys
and other professionals retained by Borrower and approved by Lender. Lender may
elect, in Lender’s sole discretion, to engage its own attorneys and other
professionals at Borrower’s expense to appear in the Proceeding and to protect
Lender’s interests in the Property and under the Loan Documents. Borrower will
not commence any Proceeding, file any application or make any motion relating to
the Ground Lease in any Proceeding in its sole discretion under the Bankruptcy
Code without Lender’s prior consent.     (vi)   Borrower will give Lender prompt
notice of any filing by or against Ground Lessor or Borrower of a Proceeding
under the Bankruptcy Code. The notice will set forth any information available
to Borrower about the proceeding, including the date of the filing, the court in
which the Proceeding was filed, and the relief sought. Borrower also will
deliver to Lender, promptly following Borrower’s receipt thereof, any notices,
summonses, pleadings, applications and other documents received by Borrower in
connection with the Proceeding.     (vii)   If a Proceeding under the Bankruptcy
Code is commenced by or against Borrower and Borrower, as lessee under the
Ground Lease, rejects the Ground Lease pursuant to Section 365(a) of the
Bankruptcy Code without giving Lender not less than 10 Business Days’ prior
notice of the date on which Borrower will apply to the bankruptcy court for
authority to reject the Ground Lease.


H-6-9



--------------------------------------------------------------------------------



 



      Lender may, in its sole discretion, give Borrower notice within such
10-Business Day period stating that (a) Lender demands that Borrower assume the
Ground Lease and assign it to Lender pursuant to Section 365 of the Bankruptcy
Code and (b) Lender will cure or provide adequate assurance of prompt cure of
all defaults and will provide adequate assurance of future performance under the
Ground Lease. In that event, Borrower will not seek to reject the Ground Lease
and will comply with the demand provided for in (a) above within 30 days after
Lender’s notice was given provided Lender performs its obligations under
(b) above.

Effective upon the entry of an order for relief in respect of Borrower under
Chapter 7 of the Bankruptcy Code, Borrower hereby assigns and transfers to
Lender a non-exclusive right to apply to the bankruptcy court under Subsection
365(d)(1) of the Bankruptcy Code for an order extending the period during which
the Ground Lease may be rejected or assumed.

H-6-10



--------------------------------------------------------------------------------



 



EX. H-7
LOCK-BOX
EXHIBIT H — 7
LOCK-BOX REQUIREMENTS
     At Closing, Borrower will execute an agreement (the “Lock-Box Agreement”)
satisfactory to Lender providing for the establishment of an account and
sub-accounts (collectively, the “Deposit Account”). The Lock-Box Agreement will
include the following provisions:
     (a) On the date of Closing, all revenues from the Property will thereafter
be deposited directly into the Deposit Account and disbursed in accordance with
the Lock-Box Agreement. The Lock-Box Agreement shall provide that upon a Trigger
Event (defined herein), including Borrower’s failure to pay the Loan on or prior
to the maturity date of the Loan, Lender will give the administrator of the
Deposit Account notice and all funds shall be applied to Lender’s payment
“waterfall” prior to any funds being disbursed to Borrower, provided that, while
any event of default under the Loan Documents is continuing, Lender will retain
the right to declare the Loan immediately due and payable and to exercise all
other remedies under the Loan Documents.
     (b) The Deposit Account will be maintained in Lender’s name at a depository
institution satisfactory to Lender.
     (c) Lender will have a first priority perfected security interest in the
Deposit Account and in all cash and instruments on deposit therein and in any
interest thereon or proceeds therefrom and Borrower will execute any documents
Lender deems reasonably necessary to document and perfect such security
interest.
     (d) Interest earned on the funds in the Deposit Account or any investments
thereof will remain in the Deposit Account.
     (e) Borrower will pay the fees and expenses of the administrator of the
Deposit Account.
     (f) As used herein, the term “Trigger Event” shall mean either (i) the
occurrence of an event of default under the Loan Documents, (ii) a decline in
the Debt Service Coverage for the Property below 1.25x, or (iii) if both
(A) Applicant fails to maintain a long term debt rating of at least BBB- by
Standard & Poor’s Credit Ratings Services, a division of The McGraw Hill
Companies, Inc. and Baa by Moody’s Investors Service, Inc. and (B) the Debt
Service Coverage for the Property falls below 1.40x.

H-7-1



--------------------------------------------------------------------------------



 



EX. H-8
MULTI. PROP.
EXHIBIT H — 8
ALLOCATED LOAN AMOUNTS

                  Allocated Property   Size (S. F.)   Loan Amount
 
       

Lender will allocate the Loan Amount among the properties comprising the
Property based on the Appraisal obtained by Lender pursuant to this Agreement.
Lender will notify Borrower of such allocations not less than 10 business days
prior to Closing.

H-8-1



--------------------------------------------------------------------------------



 



EX. H-9
RELEASE
EXHIBIT H — 9
RELEASE PROVISIONS — PARTIAL RELEASE
     During the Term, if Borrower proposes to sell a parcel (the “Release
Parcel”) which is part of the Property to a bona fide third party purchaser,
then Borrower will be permitted to obtain a release (a “Release”) of the Release
Parcel subject to the following conditions and limitations:
I. CONDITIONS:
     (a) The Release is solely for the purpose of a transfer of the Release
Parcel to an unaffiliated bona fide purchaser.
     (b) Not less than 90 days prior to the date of the Release, Borrower shall
deliver to Lender (i) a notice setting forth (A) the date of the Release,
(B) the name of the proposed transferee, and (C) any other information
reasonably necessary for Lender to analyze the terms of the Release, and (ii) a
non-refundable fee of $35,000 for such Release.
     (c) There shall be no event of default under the Loan Documents on either
the notice date or the date of the Release.
     (d) Borrower shall pay all of Lender’s fees and expenses relating to the
Release, including third party reports, title costs and outside counsel fees, if
applicable.
     (e) Borrower shall deliver to Lender copies of the executed documents
evidencing the transfer of the Release Parcel.
     (f) The loan to value ratio of the Property excluding the Release Parcel
shall be less than the lesser of (i) 55% or (ii) the loan to value ratio of the
Property including the Release Parcel immediately prior to the Release as
determined by an appraisal satisfactory to Lender, paid for by Borrower and
prepared by an appraiser appointed by Lender.
     (g) The Debt Service Coverage for the 12-month period following the Release
based on projected Net Operating Income for the Property exclusive of the
Release Parcel will be greater than the greater of (i) 1.40x or (ii) the Debt
Service Coverage based on the Net Operating Income of the Property inclusive of
the Release Parcel for the 12-month period prior to the Release.
     (h) Lender shall receive (i) 110% of the outstanding principal amount
allocated to the Release Parcel (or if no allocation exists in the Loan
Documents, an amount equal to 105% of the value of the Release Parcel as
determined by an appraisal satisfactory to Lender and paid for by Borrower) (the
“Release Amount”) to be applied to the outstanding principal balance of the
Loan; (ii) accrued interest and all other sums due on the Loan allocated to the
Release Parcel; and (iii) the Prepayment Premium (for purposes of determining
such Prepayment Premium (A) the Prepayment Date Principal shall equal the
principal amount being prepaid and (B) the Note

H-9-1



--------------------------------------------------------------------------------



 



Payments shall be deemed to include each of (1) the scheduled debt service
payments (determined as if the principal balance of the Loan was equal to the
Release Amount) for the period from the date of the Release through the maturity
date of the Loan and (2) the Release Amount); in connection with such payment,
Lender will reset the monthly installments of principal and interest based upon
the remaining term of the original amortization schedule.
     (i) Borrower shall satisfy such conditions as Lender may reasonably require
to the Release, including providing any consents or approvals which may be
necessary pursuant to Law or documents affecting the Release Parcel and
confirming that the Property which remains encumbered by the mortgage/deed of
trust complies with applicable Law and has direct access to streets and
utilities, and Borrower shall deliver to Lender any other information, approvals
and documents reasonably required by Lender relating to the Release.
     (j) Borrower and, if applicable, any Guarantor and Indemnitor, shall
execute amendments to the Loan Documents to the extent necessary (as determined
by and reasonably acceptable to Lender) and shall deliver to Lender such other
documents, instruments, opinions and certificates as Lender shall deem
necessary, in its reasonable discretion.
     (k) The Release shall not negatively affect the Property with regard to
overall credit risk, tenant quality, geographic risk, lease expiration and
similar matters, in each case as determined by Lender in its sole discretion.
Lender will not release a property if (i) leases of more than 5% of the net
rentable interior square footage of the Improvements (exclusive of the Release
Parcel) would expire within 12 months following the date of Release or within
12 months before or after the maturity date of the Loan and (ii) leases of more
than 5% of the net rentable interior square footage of the Improvements
(exclusive of the Release Parcel) would expire during any 12-month period during
the remainder of the then-existing Term.
II. DE MINIMIS RELEASE
     Notwithstanding the foregoing provisions of Section I of this Exhibit H-9
but subject to the limitations set forth in Section III of this Exhibit H-9,
Borrower shall have the right to obtain a Release for any Release Parcel for any
reason upon satisfaction of the following conditions (a “De Minimis Release”):
     (a) The principal amount of the Loan allocated to the Release Parcel at
Closing shall not exceed $2,500,000 (and such allocation shall be based upon the
balance of the loan amount at the time of such release) .
     (b) Not less than 90 days prior to the date of the Release, Borrower shall
deliver to Lender a notice setting forth (i) the date of the Release, (ii) the
name of the proposed transferee, and (iii) any other information reasonably
necessary for Lender to analyze the terms of the Release.

H-9-2



--------------------------------------------------------------------------------



 



     (c) Lender shall receive (i) the Release Amount to be applied to the
outstanding principal balance of the Loan, and (ii) accrued interest and all
other sums due on the Loan allocated to the Release Parcel; in connection with
such payment, Lender will reset the monthly installments of principal and
interest based upon the remaining term of the original amortization schedule.
     (d) Borrower shall provide any consents or approvals which may be necessary
pursuant to Law or documents affecting the Release Parcel and shall confirm that
the Property which remains encumbered by the mortgage/deed of trust complies
with applicable Law and has direct access to streets and utilities.
     (e) Borrower shall comply with the conditions set forth in paragraphs (b) ,
(c), (d), (e) and (j) of Section I of this Exhibit H-9.
III. LIMITATIONS
     (a) No Release will be allowed during the first 12 months of the Term.
     (b) The aggregate number of Releases (exclusive of De Minimis Releases)
allowed during the Term may not exceed three.
     (c) No Release (including a De Minimis Release) will be permitted which
would cause the aggregate of the Release Amounts to exceed $30,000,000.
     (d) In any three month period, there shall be no more than one Release.
     (e) If a proposed Release does not comply with all of the applicable terms
and conditions set forth above, or if an event of default exists under the Loan
Documents, the Release will not be permitted.

H-9-3



--------------------------------------------------------------------------------



 



EX. H-10
SUBSTITUTION
EXHIBIT H — 10
SUBSTITUTION OF COLLATERAL
     During the Term, if Borrower proposes to sell a parcel (the “Substituted
Parcel”) which is part of the Property to a bona fide third party purchaser,
then as limited below, Borrower will be permitted to substitute (a
“Substitution”) a property (the “Substitution New Parcel”) and obtain a release
from Lender’s lien for the Substituted Parcel subject to the satisfaction of the
following conditions and limitations, satisfaction to be determined by Lender in
its reasonable discretion except as otherwise expressly stated:
I. CONDITIONS:
     (a) Lender shall receive not less than 90 days prior written notice of the
Substitution, such notice to include (i) a full package of information
concerning the Substitution New Parcel and (ii) the payment of a non-refundable
fee of $60,000 for each Substitution.
     (b) Borrower shall pay, within 10 days of notice by Lender, a deposit for
the costs of any appraisal, engineering or environmental reports required in
connection with the Substitution in an amount reasonably determined by Lender.
     (c) There is no event of default under the Loan Documents on either the
notice date or the date of the Substitution.
     (d) Borrower shall pay all of Lender’s fees and expenses relating to the
Substitution, including third party reports, title costs and outside counsel
fees, if applicable.
     (e) Prior to release of the Substituted Parcel, Lender shall receive
evidence satisfactory to Lender that the Substituted Parcel is being sold to a
bona fide third party purchaser.
     (f) Intentionally deleted;
     (g) The appraised value of the Substitution New Parcel shall be the
greatest of the following values: (i) the actual appraised value of the
Substituted Parcel or the appraised value allocated to the Substituted Parcel as
part of a pool of properties, as selected by Lender in its sole and absolute
discretion, in either case as determined at the time of Closing; (ii) the
appraised value of the Substituted Parcel at the time of the Substitution (the
appraised values described in (i) and (ii) to be determined by appraisals
satisfactory to Lender, paid for by Borrower and prepared by an appraiser
appointed by Lender); and (iii) the purchase price of the Substituted Parcel
pursuant to an executed purchase and sale agreement with a bona fide third party
purchaser.
H-10-1

 



--------------------------------------------------------------------------------



 



     (h) The Debt Service Coverage for the Property for the 22-month period
following the Substitution based on projected Net Operating Income for the
Property exclusive of the Substituted Parcel but inclusive of the Substitution
New Parcel shall not be less than the greater of (i) 1.40x or (ii) the Debt
Service Coverage based on Net Operating Income for the Property inclusive of the
Substituted Parcel for the 12-month period prior to the Substitution.
     (i) The Substitution New Parcel conforms in all respects to Lender’s
underwriting standards and criteria as well as such other environmental,
engineering, legal or title requirements, as Lender may determine in its sole
discretion. In addition, the Substitution New Parcel will not negatively affect
the Property with regard to overall credit risk, geographic risk, tenant
quality, lease expiration and similar matters, as determined by Lender in its
sole discretion. A Substitution will not be permitted if (A) leases of more than
5% of the net rentable square footage of the Improvements (exclusive of the
Substituted Parcel but inclusive of the Substitution New Parcel) would expire
within 12 months following the date of Substitution or within 12 months before
or after the maturity date of the Loan or (ii) leases of more than 5% of the net
rentable square footage of the Improvements (exclusive of the Substituted Parcel
but inclusive of the Substitution New Parcel) would expire during any 12-month
period during the remainder of the then-existing Term.
     (j) Borrower, and if applicable, Guarantor and Indemnitor, shall execute
and deliver appropriate amendments to the Loan Documents satisfactory to Lender
making the Substitution New Parcel part of the security for the Loan, Indemnitor
shall execute an Environmental Indemnity with respect to the Substitution New
Parcel and Lender shall receive such title assurances and endorsements to its
existing policies confirming the priority of its lien on the Substitution New
Parcel and extending the coverage of all insurance (including endorsements)
offered under the existing policies to the Substitution New Parcel, consenting
to the release of the Substituted Parcel, and otherwise confirming no adverse
changes in title coverage or the amount thereof.
     (k) Borrower shall satisfy as to the Substitution in a timely fashion each
of the Closing conditions set forth in this Agreement that would have been
applicable if the Substitution New Parcel had been included in the original
Property.
     (l) Borrower shall satisfy such conditions as Lender may reasonably require
to the Substitution, including providing any consents or approvals which may be
necessary pursuant to Law or documents affecting the Substituted Parcel and
confirming that the Property which remains encumbered by the mortgage/deed of
trust complies with applicable Law and has direct access to streets and
utilities.
H-10-1

 



--------------------------------------------------------------------------------



 



II. LIMITATIONS:
     (a) No Substitution will be allowed during the first 24 months of the
Initial Term.
     (b) No more than three Substitutions will be allowed during the Term.
     (c) After giving effect to the proposed Substitution, the aggregate amount
of the appraised value of the Substitution New Parcel and the appraised values
of Substitution New Parcels in any prior Substitutions (measured as of the date
of each such Substitution) shall not exceed $30,000,000.
     (d) In any three-month period, there shall be no more than one
Substitution.
     (e) If a proposed Substitution does not comply with the terms and
conditions set forth above, or if an event of default exists under the Loan
Documents, the Substitution will not be permitted.
H-10-1

 